EXECUTION COPY

 

--------------------------------------------------------------------------------

Prepared by and upon recording return to: W. Kirk Grimm, Esq., McGuireWoods LLP,
77 West Wacker Drive, Chicago, Illinois 60601 (312) 849-3697

 

MASTER LEASE

dated as of March 16, 2001

 

between

 

LEASE PLAN NORTH AMERICA, INC.,
as the Lessor

 

and

 

YAHOO! INC.,
as the Lessee

 

Sunnyvale, California Corporate Headquarters Facility

--------------------------------------------------------------------------------

This Lease is superior to a deed of trust in favor of ABN AMRO Bank N.V., as
Agent (the "Agent") under the Participation Agreement dated as of March 16,
2001, among the Lessee, the Lessor, the Participants and the Agent for the
benefit of the Participants.  This Lease has been executed in counterparts.  To
the extent, if any, that this Lease constitutes chattel paper (as such term is
defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction), no lien on this Lease may be created through the transfer of
possession of any counterpart other than the original counterpart containing the
receipt therefor executed by the Agent on the signature page hereof.

TABLE OF CONTENTS

    ARTICLE I.     1.1 Definitions; Interpretation     ARTICLE II.     2.1
Acceptance and Lease of Property 2.2 Acceptance Procedure; Appointment as Agent
2.3 Lease Term 2.4 Title     ARTICLE III.     3.1 Rent 3.2 Payment of Basic Rent
3.3 Supplemental Rent 3.4 Method of Payment     ARTICLE IV.     4.1 Utility
Charges     ARTICLE V.     5.1 Quiet Enjoyment     ARTICLE VI.     6.1 Net Lease
6.2 No Termination or Abatement     ARTICLE VII.     7.1 Nature of Transaction;
Intent of the Parties     ARTICLE VIII.     8.1 Condition of the Property 8.2
Possession and Use of the Property     ARTICLE IX.     9.1 Compliance with
Requirements of Law and Insurance Requirements     ARTICLE X.   10.1 Maintenance
and Repair; Return     ARTICLE XI.     11.1 Modifications, Substitutions and
Replacements   ARTICLE XII.     12.1 Warranty of Title 12.2 Grants and Releases
of Easements and Other Agreements     ARTICLE XIII.     13.1 Permitted Contests
Other Than in Respect of Indemnities     ARTICLE XIV.     14.1 General Liability
and Workers' Compensation Insurance 14.2 Hazard and Other Insurance 14.3
Coverage     ARTICLE XV.     15.1 Casualty and Condemnation 15.2 Environmental
Matters 15.3 Notice of Environmental Matters     ARTICLE XVI.     16.1
Termination by the Lessee upon Certain Events 16.2 Procedures 16.3 Purchase of
Property     ARTICLE XVII.     17.1 Events of Default 17.2 Lease Remedies 17.3
Waiver of Certain Rights 17.4 Loan Remedies 17.5 Remedies Cumulative 17.6 The
Lessee's Right to Cure     ARTICLE XVIII.     18.1 The Lessor's Right to Cure
the Lessee's Defaults     ARTICLE XIX.     19.1 Provisions Relating to the
Lessee's Termination of this Lease or Exercise of Purchase Option or Obligation
and Conveyance Upon Remarketing and Conveyance Upon Certain Other Events    
ARTICLE XX.     20.1 Purchase Option 20.2 Expiration Date Purchase Obligation
20.3 Acceleration of Purchase Obligation     ARTICLE XXI.     21.1 Renewal    
ARTICLE XXII.     22.1 Option to Remarket 22.2 Certain Obligations Continue 22.3
Support Obligations     ARTICLE XXIII.     23.1 Holding Over     ARTICLE XXIV.  
  24.1 Risk of Loss     ARTICLE XXV.     25.1 Subletting and Assignment    
ARTICLE XXVI.     26.1 Estoppel Certificates     ARTICLE XXVII.     27.1 Right
to Inspect 27.2 No Waiver     ARTICLE XXVIII.     28.1 Acceptance of Surrender  
  ARTICLE XXIX.     29.1 No Merger of Title     ARTICLE XXX.     30.1 Notices  
  ARTICLE XXXI.     31.1 Miscellaneous 31.2 Amendments and Modifications 31.3
Successors and Assigns 31.4 Headings and Table of Contents 31.5 Counterparts
31.6 GOVERNING LAW 31.7 Limitations on Recourse 31.8 Original Lease

 

SCHEDULE

SCHEDULE 17.2(j) Specific Provisions for Commercially Reasonable Standards    
APPENDICES       APPENDIX I Definitions and Interpretation     EXHIBITS      
EXHIBIT A Form of Lease Supplement EXHIBIT B Legal Description of Land

 

MASTER LEASE

             THIS MASTER LEASE (as amended, supplemented or otherwise modified
from time to time, this "Lease"), dated as of March 16, 2001, is by and between
LEASE PLAN NORTH AMERICA, INC., an Illinois corporation, having its principal
office at 135 S. LaSalle Street Chicago, Illinois 60603, as the lessor (together
with its permitted successors and assigns, the "Lessor") and YAHOO! INC., a
Delaware corporation, having its principal office at 3420 Central Expressway,
Santa Clara, California 95051, as the lessee (the "Lessee").

W I T N E S S E T H:

             A.         WHEREAS, the Lessor will purchase the Phase I Facility
on the Land Interest Acquisition Date therefor and will purchase the Phase II
Facility on the Land Interest Acquisition Date therefor, and each of the Phase I
Facility and the Phase II Facility will be leased to the Lessee subject to the
terms of this Lease from and after the relevant Land Interest Acquisition Date;
and

             B.          WHEREAS, on the applicable Lease Term Commencement
Date, the Lessor desires to lease to the Lessee and the Lessee desires to lease
from the Lessor, the relevant portion of the Property pursuant to this Lease.

             NOW, THEREFORE, in consideration of the foregoing, and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I.

             1.1        Definitions; Interpretation.  Capitalized terms used but
not otherwise defined in this Lease have the respective meanings specified in
Appendix 1 to this Lease; and the rules of interpretation set forth in Appendix
1 to this Lease shall apply to this Lease.

ARTICLE II.

             2.1        Acceptance and Lease of Property.  Effective as of the
Closing Date, the Lessor, subject to the satisfaction or waiver of the
applicable conditions set forth in Section 6 of the Participation Agreement,
hereby agrees to acquire the Phase I Facility on the initial Land Interest
Acquisition Date pursuant to the terms of the Participation Agreement, and to
lease to the Lessee hereunder for the Term (as defined in Section 2.3), the
Lessor's interest in such Phase I Facility and, subject to satisfaction or
waiver of the applicable conditions set forth in Section 6 of the Participation
Agreement, effective as of the Land Interest Acquisition Date in respect of the
Phase II Facility, the Phase II Facility, and the Lessee hereby agrees,
expressly for the direct benefit of the Lessor, to lease commencing on the
applicable Lease Commencement Date from the Lessor for the Term, the Lessor's
interest in each such portion of the Property to be delivered on the applicable
Land Interest Acquisition Date and any Improvements thereon pursuant to this
Lease or the Participation Agreement.


             2.2        Acceptance Procedure; Appointment as Agent.  The Lessor
hereby authorizes one or more employees of the Lessee, to be designated by the
Lessee, as the authorized representative or representatives of the Lessor to
accept delivery on behalf of the Lessor of the relevant portion of the Property
identified on the applicable Acquisition Request.  The Lessee hereby agrees that
such acceptance of delivery by such authorized representative or representatives
and the execution and delivery by the Lessee on each Land Interest Acquisition
Date of a Lease Supplement in the form of Exhibit A hereto with respect to the
applicable portion of the Property (appropriately completed) shall, without
further act, constitute the irrevocable acceptance by the Lessee of the portion
of the Property which is the subject thereof for all purposes of this Lease and
the other Operative Documents on the terms set forth therein and herein. In
addition, the Lessor hereby irrevocably designates and appoints the Lessee as
its agent for the purpose of supervising and monitoring the performance of the
Existing Owner in the completion, following each applicable Land Interest
Acquisition Date, of all outstanding punch list items in respect of the relevant
Improvements and all other obligations of the Existing Owner in respect of the
Property following each Land Interest Acquisition Date.  The Lessee hereby
unconditionally agrees to act as said agent on behalf of the Lessor.

             2.3        Lease Term.  The term of this Lease (the "Term") shall
begin (1) with respect to the Phase I Facility, on the Land Interest Acquisition
Date applicable thereto; and (2) with respect to the Phase II Facility, on the
Land Interest Acquisition Date applicable thereto and, in each case, shall end
on the fifth anniversary of the Closing Date, unless the Term is renewed or
earlier terminated in accordance with the provisions of this Lease.

             2.4        Title.  The Property is leased to the Lessee without any
representation or warranty of title, condition of any of the Improvements or
permitted uses, express or implied, by the Lessor and subject to the rights of
parties in possession, the existing state of title (including, without
limitation, the Permitted Exceptions) and all applicable Requirements of Law. 
The Lessee shall in no event have any recourse against the Lessor for any defect
in or exception to title to the Property, other than for any such defect or
exception constituting a Lessor Lien.

ARTICLE III.

             3.1        Rent.

                           (a)         During the Term, the Lessee shall pay
Basic Rent on each Payment Date, on the date required under Section 22.1(i) in
connection with the Lessee's exercise of the Remarketing Option and on any date
on which this Lease shall terminate.

                           (b)        Neither the Lessee's inability or failure
to take possession of all or any portion of the Property when delivered by the
Lessor, nor the Lessor's inability or failure to deliver all or any portion of
the Property to the Lessee on or before the contemplated Lease Commencement Date
therefor, whether or not attributable to any act or omission of the Lessee or
any act or omission of the Lessor, or for any other reason whatsoever (including
any act or omission of the Existing Owner), shall delay or otherwise affect the
Lessee's obligation to pay Rent for the Property from and after commencement of
the Term.


             3.2        Payment of Basic Rent.  Basic Rent shall be paid
absolutely net to the Lessor, so that this Lease shall yield to the Lessor the
full amount thereof, without setoff, deduction or reduction, whether or not the
Lessee's quiet possession of the Property is disturbed.

             3.3        Supplemental Rent.  The Lessee shall pay to the Lessor
or the Person entitled thereto any and all Supplemental Rent promptly as the
same shall become due and payable, and if the Lessee fails to pay any
Supplemental Rent, the Lessor shall have all rights, powers and remedies
provided herein or by law or equity or otherwise in the case of nonpayment of
Basic Rent.  The Lessee shall pay to the Lessor, as Supplemental Rent, among
other things, on demand, to the extent permitted by Applicable Law, interest at
the applicable Overdue Rate on any installment of Basic Rent not paid when due
for the period for which the same shall be overdue and on any payment of
Supplemental Rent not paid when due or demanded by the Lessor for the period
from the due date or the date of any such demand, as the case may be, until the
same shall be paid.  The expiration or other termination of the Lessee's
obligations to pay Basic Rent hereunder shall not limit or modify the
obligations of the Lessee with respect to Supplemental Rent.  Unless expressly
provided otherwise in this Lease, in the event of any failure on the part of the
Lessee to pay and discharge any Supplemental Rent as and when due, the Lessee
shall also promptly pay and discharge any fine, penalty, interest or cost which
may be assessed or added under any agreement with a third party for nonpayment
or late payment of such Supplemental Rent, all of which shall also constitute
Supplemental Rent.

             3.4        Method of Payment.  Each payment of Rent shall be made
by the Lessee to the Lessor by 12:00 noon, Chicago time, at the place of payment
designated by Agent in funds consisting of lawful currency of the United States
of America which shall be immediately available on the scheduled date when such
payment shall be due, unless such scheduled date shall not be a Business Day, in
which case such payment shall be made on the next succeeding Business Day or as
otherwise required by the definition of the term "Interest Period" set forth in
Appendix 1 hereto.  Payments initiated after 12:00 noon, Chicago time shall be
deemed received on the next succeeding Business Day for purposes of the second
sentence of Section 3.3 hereof, but shall be deemed received on the same day for
purposes of Section 17.1 hereof.

ARTICLE IV.

             4.1        Utility Charges.  Subject to the Lessee's rights under
the terms of Article XIII relating to permitted contests, the Lessee shall pay
or cause to be paid all charges for electricity, power, gas, oil, water,
telephone, sanitary sewer service and all other rents and utilities used in or
on the Property during the Term.  The Lessee shall be entitled to seek and
receive any credit or refund with respect to any utility charge paid by the
Lessee and the amount of any credit or refund received by the Lessor on account
of any utility charges paid by the Lessee, net of the costs and expenses
reasonably incurred by the Lessor in obtaining such credit or refund, shall be
promptly paid over to the Lessee.  All charges for utilities imposed with
respect to the Property for a billing period during which this Lease expires or
terminates shall be adjusted and prorated on a daily basis between the Lessor
and the Lessee, and each party shall pay or reimburse the other for each party's
pro rata share thereof, except that if the Lessee retains possession of the
Property after termination or expiration of this Lease, no such adjustment and
proration shall be made.

ARTICLE V.

             5.1        Quiet Enjoyment.  Subject to the rights of the Lessor
contained in Section 17.2 and the other terms of this Lease and so long as no
Event of Default shall have occurred and be continuing, the Lessee shall
peaceably and quietly have, hold and enjoy the Property for the Term, free of
any claim or other action by the Lessor or anyone rightfully claiming by,
through or under the Lessor (other than the Lessee) with respect to any matters
arising from and after (i) the Land Interest Acquisition Date therefor, in the
case of the Phase I Facility, and (ii) the Land Interest Acquisition Date
therefor, in the case of the Phase II Facility.

ARTICLE VI.

             6.1        Net Lease. This Lease shall constitute a net lease.  It
is the further express intent of the Lessor and the Lessee that the obligations
of the Lessor and the Lessee hereunder shall be separate and independent
covenants and agreements and that the Basic Rent and Supplemental Rent, and all
other charges and sums payable by the Lessee hereunder, shall commence at the
times provided herein and shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to an express provision
in this Lease.  Any present or future law to the contrary notwithstanding, this
Lease shall not terminate, nor shall the Lessee be entitled to any abatement,
suspension, deferment, reduction, setoff, counterclaim, or defense (other than
the defense of payment) with respect to the Rent, nor shall the obligations of
the Lessee hereunder be affected (except as expressly herein permitted and by
performance of the obligations in connection therewith) by reason of: (i) any
defect in the condition, merchantability, design, construction, quality or
fitness for use of the Property or any portion thereof, or the failure of the
Property to comply with all Requirements of Law and Insurance Requirements,
including any inability to occupy or use the Property or any portion thereof by
reason of such non–compliance; (ii) any damage to, removal, abandonment,
salvage, loss, contamination of or Release from, scrapping or destruction of, or
any requisition or taking of the Property or any portion thereof; (iii) any
restriction, prevention or curtailment of or interference with any use of the
Property or any portion thereof; (iv) any defect in title to or rights to the
Property or any portion thereof or any Lien on such title or rights or on the
Property (other than Lessor Liens); (v) any change, waiver, extension,
indulgence or other action or omission or breach in respect of any obligation or
liability of or by the Lessor, the Agent or any Participant (other than the
breach by the Lessor of its covenant of quiet enjoyment set forth in Section
5.1); (vi) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceedings relating to the Lessee, the
Lessor, the Agent, any Participant or any other Person, or any action taken with
respect to this Lease by any trustee or receiver of the Lessee, the Lessor, the
Agent, any Participant or any other Person, or by any court, in any such
proceeding; (vii) any claim that the Lessee has or might have against any
Person, including without limitation the Lessor, the Existing Owner, any vendor,
manufacturer, contractor of or for the Property, the Agent or any Participant; 
(viii) any failure on the part of the Lessor to perform or comply with any of
the terms of this Lease, any other Operative Document or any other agreement
(other than the breach by the Lessor of its covenant of quiet enjoyment set
forth in Section 5.1); (ix) any invalidity or unenforceability or illegality or
disaffirmance of this Lease, against or by the Lessee or any provision hereof or
any of the other Operative Documents or any provision of any thereof; (x) the
impossibility or illegality of performance by the Lessee, the Lessor or both;
(xi) any action by any court, administrative agency or other Governmental
Authority; (xii) any restriction, prevention or curtailment of or interference
with the construction on or any use of the Property or any portion thereof; or
(xiii) any other cause or circumstances whether similar or dissimilar to the
foregoing and whether or not the Lessee shall have notice or knowledge of any of
the foregoing.  The parties intend that the obligations of the Lessee hereunder
shall be covenants and agreements that are separate and independent from any
obligations of the Lessor hereunder or under any other Operative Document and
the obligations of the Lessee shall continue unaffected unless such obligations
shall have been modified or terminated in accordance with an express provision
of this Lease.


             6.2        No Termination or Abatement.  The Lessee shall remain
obligated under this Lease in accordance with its terms and shall not take any
action to terminate (except as provided herein), rescind or avoid this Lease,
notwithstanding any action for bankruptcy, insolvency, reorganization,
liquidation, dissolution, or other proceeding affecting the Lessor, the Agent,
any Participant or the Lessee or any action with respect to this Lease or any
Operative Document which may be taken by any trustee, receiver or liquidator of
the Lessor, the Agent, any Participant or the Lessee or by any court with
respect to the Lessor, the Agent or any Participant.  The Lessee hereby waives,
to the extent permitted by Applicable Law, all right (i) to terminate or
surrender this Lease (except as provided herein) or (ii) to avail itself of any
abatement, suspension, deferment, reduction, setoff, counterclaim or defense
(other than the defense of payment) with respect to any Rent.  The Lessee shall
remain obligated under this Lease in accordance with its terms and the Lessee
hereby waives, to the extent permitted by Applicable Law, any and all rights now
or hereafter conferred by statute or otherwise to modify or to avoid strict
compliance with its obligations under this Lease.  Notwithstanding any such
statute or otherwise, the Lessee shall be bound by all of the terms and
conditions contained in this Lease.

ARTICLE VII.

             7.1        Nature of Transaction; Intent of the Parties.

                           (a)         It is the intent of the parties hereto
that: (i) this Lease constitutes an "operating lease" pursuant to Statement of
Financial Accounting Standards No. 13, as amended and interpreted, for purposes
of the Lessee's financial reporting, and (ii) for purposes of federal, state,
and local income or franchise taxes (and for any other tax imposed on or
measured by income) and documentary, intangibles and transfer taxes, the
transaction contemplated hereby is a financing arrangement and preserves
ownership in the Property in the Lessee.  The parties shall take no action
inconsistent with such intention.  Nevertheless, the Lessee acknowledges and
agrees that neither the Agent, the Lessor nor any Participant (other than the
Tranche Y Participant) has made any representations or warranties to the Lessee
concerning the tax, accounting or legal characteristics of the Operative
Documents and that the Lessee has obtained and relied upon such tax, accounting
and legal advice concerning the Operative Documents as it deems appropriate.

                           (b)        Anything to the contrary in the Operative
Documents notwithstanding, the Lessor and the Lessee intend and agree that with
respect to the nature of the transactions evidenced by this Lease in the context
of the exercise of remedies under the Operative Documents, including, without
limitation, in the case of any insolvency or receivership proceedings or a
petition under the United States bankruptcy laws or any other applicable
insolvency laws or statute of the United States of America or any State or
Commonwealth thereof or any foreign country affecting the Lessee, the Lessor, or
any Participant or any enforcement or collection actions arising out of or
relating to bankruptcy or insolvency laws, (i) the transactions evidenced by
this Lease shall be deemed to be loans made by the Lessor and the Participants
to the Lessee secured by the Property, (ii) the obligations of the Lessee under
this Lease to pay Basic Rent, Supplemental Rent, Asset Termination Value or
Residual Value Guarantee Amount in connection with a purchase of the Property
pursuant to this Lease shall be treated as payments of interest on (with respect
to Basic Rent), and principal of, respectively, loans from the Lessor and the
Participants to the Lessee, and (iii) this Lease grants a security interest and
mortgage or deed of trust lien, as the case may be, in the Property to the
Lessor and the Lease has been assigned by the Lessor to the Agent for the
benefit of the Participants to secure the Lessee's performance under and payment
of all amounts under this Lease and the other Operative Documents.


                           (c)         Specifically, without limiting the
generality of subsection (b) of this Section 7.1, the Lessor and the Lessee
further intend and agree that, for the purpose of securing the Lessee's
obligations for the repayment of the above–described loans from the Lessor and
the Participants to the Lessee (the aggregate commitment from the Participants
as of the date hereof is Two Hundred Seventy Million Dollars ($270,000,000) and
the maturity date of such loans as of the date hereof is March 16, 2006,), (i)
this Lease shall also be deemed to be a security agreement and financing
statement within the meaning of Article 9 of the Uniform Commercial Code and a
real property mortgage of the Property; (ii) the conveyance provided for in
Article II shall be deemed to be a grant by the Lessee to the Lessor, assigned
by the Lessor to the Agent for the benefit of the Participants, of a mortgage
lien and security interest in all of the Lessee's right, title and interest in
and to the Property, except to the extent all or a portion of the Property is
released from this Lease in accordance with the Operative Documents, and all
proceeds of the conversion, voluntary or involuntary, of the foregoing into
cash, investments, securities or other property, whether in the form of cash,
investments, securities or other property (it being understood that the Lessee
hereby mortgages and warrants and grants a security interest in the Property to
Lessor to secure such loans); (iii) the possession by the Lessor or any of its
agents of any of the Collateral (as defined below) which constitutes notes and
such other items of property as constitute instruments, money, negotiable
documents or chattel paper shall be deemed to be "possession by the secured
party" for purposes of perfecting the security interest pursuant to Section
9–305 of the Uniform Commercial Code; and (iv) notifications to Persons holding
such property, and acknowledgments, receipts or confirmations from financial
intermediaries, bankers or agents (as applicable) of the Lessee shall be deemed
to have been given for the purpose of perfecting such security interest under
Applicable Law; provided that the foregoing provisions of this subsection 7.1(c)
shall not be deemed or construed so as to constitute the transactions evidenced
under this Lease as loans other than for the purposes described in subsection
7.1(a)(ii) and/or under the circumstances described in subsection 7.1(b).  The
Lessor and the Lessee shall, to the extent consistent with this Lease, take such
actions and execute, deliver, file and record such other documents, financing
statements, mortgages and deeds of trust as may be necessary to ensure that, if
this Lease were deemed to create a security interest in the Property in
accordance with this Section, such security interest would be deemed to be a
perfected security interest of first priority (subject to Permitted Exceptions)
under Applicable Law and will be maintained as such throughout the Term.

                           (d)        If the transactions evidenced by this
Lease and the other Operative Documents can no longer be treated as an operating
lease pursuant to GAAP for accounting purposes (other than by reason of the
failure of the Lessor to maintain the minimum equity required by EITF Issues
96–21 and 97–1), all provisions in the Operative Documents limiting the Lessee's
obligation to pay the Asset Termination Value (including the Remarketing Option)
on the Expiration Date or otherwise shall no longer apply.  If any such change
in accounting treatment shall occur, the Lessee, the Lessor, the Agent and the
Participants shall negotiate in good faith to enter into such amendments to the
Operative Documents as may be reasonably necessary or desirable to reflect the
foregoing.

                           (e)         In the event that, after the date hereof,
the UCC as enacted and in effect in any applicable jurisdiction shall be revised
or amended or amendments thereto shall become effective, the Lessee, the Lessor,
the Agent and the Participants shall negotiate in good faith to enter into such
amendments to the Operative Documents as may be reasonably necessary or
desirable to effect the intended purposes of this Lease and the other Operative
Documents in light of such revisions or amendments.

                           (f)         Specifically, without limiting the
generality of subsection (b) of Section 7.1, in order to secure the Lessee's
obligation to pay Basic Rent, Supplemental Rent, Asset Termination Value, the
Residual Value Guarantee Amount, the Purchase Option Price and all other
obligations owing by the Lessee under the Operative Documents (the
"Obligations"), the Lessee hereby grants, remises, releases, aliens, conveys,
transfers, mortgages, assigns and warrants to First American Title Insurance
Company, as trustee (as "Trustee") for the benefit of Lessor WITH POWER OF SALE
and right of entry and possession, all of the Lessee's  right, title and
interest in and to the following (collectively, the "Collateral"):

                           (i)          all right, title and interest of the
Lessee in and to the Property or any part thereof and the reversions,
remainders, rents, issues and profits thereof;

                           (ii)         all right, title and interest of the
Lessee in and to all Fixtures and Improvements and all substitutes and
replacements of, and all additions and improvements to, the Improvements and the
Fixtures, subsequently acquired by the Lessee or constructed, assembled or
placed by Lessee on any of the Land Interest, immediately upon such acquisition,
release, construction, assembling or placement, including, without limitation,
any and all building materials whether stored at the Property or offsite, and,
in each such case, without any further mortgage, deed of trust, conveyance,
assignment or other act by the Lessee;

                           (iii)        all right, title and interest of the
Lessee in, to and under all books and records relating to or used in connection
with the operation of the Property or the Fixtures or any part thereof and the
Equipment;


                           (iv)       all right, title and interest of the
Lessee in and to all insurance policies (including title insurance policies)
required to be maintained by the Lessee pursuant to the Operative Documents,
including the right to collect and receive such proceeds; and all awards and
other compensation, including the interest payable thereon and the right to
collect and receive the same, made to the owner of the Property for the taking
by eminent domain, condemnation or otherwise, of all or any part of the Property
or any easement or other right therein;

                           (v)        all right, title and interest of the
Lessee in and to (i) all consents, licenses, building permits, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Property or any portion thereof, provided
that any such consent, license, permit, certificate or approval that by its
terms or by operation of law would become void, voidable, terminable or
revocable or would result in a breach or default thereunder or under any
applicable law if subjected to the lien granted pursuant to this clause (v) is
expressly excepted and excluded from this clause (v) to the extent necessary to
avoid such result, and (ii) all plans and specifications relating to the
Property or any portion thereof, in each case to the extent assignable;

                           (vi)       all Rent and all other rents, payments,
purchase prices, receipts, revenues, issues and profits payable under this Lease
or pursuant to any other lease with respect to the Property;

                           (vii)      all proceeds, both cash and noncash, of
the foregoing and any items acquired in substitution of, or replacement for, any
of the foregoing; and

                           (viii)     all right, title and interest of the
Lessee in and to all of the Operative Documents, including, without limitation,
each Lease Supplement, regardless of whether the interest of the Lessee therein
is that of lessee, sublessee, sublessor or borrower.

                           (g)        For the purposes of the security agreement
and financing statement provided herein the following information applies:

(i) Name and Address of Debtor:   Yahoo! Inc.
3420 Central Expressway
Santa Clara, California  95051         (ii) Name and Address of Secured Party:  
Lease Plan North America, Inc.
135 South LaSalle Street, Suite 740
Chicago, Illinois  60603         (iii) Description of the types (or items) by
property covered by this Financing Statement   Those items described as
Improvements, Fixtures and other personal property in Section 7.1(f)        
(iv) Description of real estate to which collateral is attached or upon which it
is located:   See Exhibit B hereto        

ARTICLE VIII.

             8.1        Condition of the Property.  THE LESSEE ACKNOWLEDGES AND
AGREES THAT ALTHOUGH THE LESSOR WILL HOLD FEE TITLE TO THE PROPERTY, THE LESSEE
IS SOLELY RESPONSIBLE FOR THE IMPROVEMENTS AND ANY ALTERATIONS OR
MODIFICATIONS.  THE LESSEE FURTHER ACKNOWLEDGES AND AGREES THAT IT IS LEASING
THE PROPERTY "AS IS" WITHOUT REPRESENTATION, WARRANTY OR COVENANT (EXPRESS OR
IMPLIED) BY THE LESSOR, THE AGENT OR ANY PARTICIPANT AND IN EACH CASE SUBJECT TO
(A) THE EXISTING STATE OF TITLE, (B) THE RIGHTS OF ANY PARTIES IN POSSESSION
THEREOF, (C) ANY STATE OF FACTS WHICH AN ACCURATE SURVEY OR PHYSICAL INSPECTION
MIGHT SHOW, AND (D) VIOLATIONS OF REQUIREMENTS OF LAW WHICH MAY EXIST ON THE
DATE HEREOF.  NEITHER THE LESSOR, THE AGENT NOR ANY PARTICIPANT HAS MADE OR
SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION, WARRANTY OR COVENANT (EXPRESS
OR IMPLIED) OR SHALL BE DEEMED TO HAVE ANY LIABILITY WHATSOEVER AS TO THE TITLE
(EXCEPT FOR THE LESSOR'S COVENANT OF QUIET ENJOYMENT SET FORTH IN SECTION 5.1),
VALUE, HABITABILITY, USE, CONDITION, DESIGN, OPERATION, OR FITNESS FOR USE OF
THE PROPERTY (OR ANY PORTION THEREOF, INCLUDING ANY IMPROVEMENTS EXISTING
THEREON), OR ANY OTHER REPRESENTATION, WARRANTY OR COVENANT WHATSOEVER, EXPRESS
OR IMPLIED, WITH RESPECT TO THE PROPERTY (OR ANY PORTION THEREOF, INCLUDING ANY
IMPROVEMENTS EXISTING THEREON) AND NEITHER THE LESSOR, THE AGENT NOR ANY
PARTICIPANT SHALL BE LIABLE FOR ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN OR
THE FAILURE OF THE PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY REQUIREMENT
OF LAW.

             8.2        Possession and Use of the Property. The Property shall
be used in a manner consistent with properties of a similar nature in the
businesses in which the Lessee is engaged or as permitted in any sublease or
assignment allowed by Section 25.1 hereof and in compliance in all respects with
any covenants, conditions and restrictions of record and any ordinance or law
affecting the use and occupancy of the Property; and provided that such other
uses do not increase the liability, directly or indirectly, of the Lessor or
adversely affect the value, utility or remaining useful life of the Property. 
At all times during the applicable Term, the Property shall not be abandoned by
the Lessee or a permitted assignee or sublessee.  The Lessee shall pay, or cause
to be paid, all charges and costs required in connection with the use of the
Property as contemplated by this Lease.  The Lessee shall not commit or permit
any waste of the Property or any portion thereof.

ARTICLE IX.

             9.1        Compliance with Requirements of Law and Insurance
Requirements.  Subject to the terms of Article XIII relating to permitted
contests, the Lessee, at its sole cost and expense, shall (a) comply with all
Requirements of Law and all Insurance Requirements relating to the Property,
including the construction, use, operation, maintenance, repair and restoration
thereof and the remarketing thereof pursuant to Article XXII, whether or not
compliance therewith shall require structural or extraordinary changes in the
Improvements or interfere with the use and enjoyment of the Property, and (b)
procure, maintain and comply with all licenses, permits, orders, approvals,
consents and other authorizations required for the construction, use,
maintenance and operation of the Property and for the use, operation,
maintenance, repair and restoration of the Improvements.

ARTICLE X.

             10.1     Maintenance and Repair; Return.

                           (a)         The Lessee, at its sole cost and expense,
shall maintain the Property in good working order, mechanical condition and
repair, subject to reasonable wear and tear, and make all necessary repairs
thereto, of every kind and nature whatsoever, whether interior or exterior,
ordinary or extraordinary, structural or nonstructural or foreseen or
unforeseen, in each case in compliance with all applicable Requirements of Law
and in compliance with all Insurance Requirements and on a basis consistent with
the operation and maintenance of commercial properties comparable in type and
location to the Property and in compliance with prudent industry practice.

                           (b)        The Lessor shall under no circumstances be
required to build any improvements on the Property, make any repairs,
replacements, alterations or renewals of any nature or description to the
Property, make any expenditure whatsoever in connection with this Lease or
maintain the Property in any way.  The Lessor shall not be required to maintain,
repair or rebuild all or any part of the Property, and the Lessee waives any
right to (i) require the Lessor to maintain, repair, or rebuild all or any part
of the Property, or (ii) make repairs at the expense of the Lessor pursuant to
any Requirement of Law, Insurance Requirement, contract, agreement, or covenant,
condition or restriction in effect at any time during the Term.

                           (c)         The Lessee shall, upon the expiration or
earlier termination of this Lease (unless the Property is conveyed to the Lessee
as provided herein), vacate and surrender the Property to the Lessor in its
then-current, "AS IS" condition, subject to the Lessee's obligations under
Sections 9.1, 10.1(a), 11.1, 12.1, 15.1(e), 15.2, 17.2(h), 22.1 and 23.1.

ARTICLE XI.

             11.1     Modifications, Substitutions and Replacements.

                           (a)         The Lessee, at its sole cost and expense,
may at any time and from time to time make alterations, renovations,
improvements and additions to the Property or any portion thereof and
substitutions and replacements therefor (collectively, "Modifications");
provided that: (i) no Modification shall impair the value, utility or remaining
useful life of the Property or any part thereof from that which existed
immediately prior to such Modification; (ii) the Modification shall be done
expeditiously and in a good and workmanlike manner; (iii) the Lessee shall
comply with all Requirements of Law and all Insurance Requirements applicable to
the Modification, including the obtaining of all permits and certificates of
occupancy, and the structural integrity of the Property shall not be adversely
affected; (iv) subject to the terms of Article XIII relating to permitted
contests, the Lessee shall pay all costs and expenses and shall discharge (or
cause to be insured or bonded over) within sixty (60) days after the same shall
be filed (or otherwise become effective) any Liens arising with respect to the
Modification; and (v) such Modifications shall comply with Sections 8.2 and
10.1.  All Modifications (other than those that both are not Modifications
required to be made pursuant to a Requirement of Law or an Insurance Requirement
("Required Modification") and are readily removable without impairing the value,
utility or remaining useful life of the Property) shall remain part of the
realty and shall be subject to this Lease, and title thereto shall immediately
vest in the Lessor.  So long as no Event of Default has occurred and is
continuing, the Lessee may place upon the Property any trade fixtures,
machinery, equipment or other property belonging to the Lessee or third parties
and may remove the same at any time during the Term, subject, however, to the
terms of Section 10.1(a); provided that such trade fixtures, machinery,
equipment or other property do not impair the value, utility or remaining useful
life of the Property; provided, further, that the Lessee shall keep and maintain
at the Property and shall not remove from the Property any Equipment financed or
otherwise paid for (directly or indirectly) by the Lessor or any Participant
pursuant to the Participation Agreement.

                           (b)        The Lessee shall deliver to the Lessor and
the Agent and each Participant a brief written narrative description of the work
to be done in connection with any Modification to the Property the cost of which
is anticipated to exceed $1,000,000 in the aggregate.

ARTICLE XII.

             12.1     < u>Warranty of Title.

                           (a)         The Lessee agrees that except as
otherwise provided herein and subject to the terms of Article XIII relating to
permitted contests, the Lessee shall not directly or indirectly create or allow
to remain, and shall promptly discharge at its sole cost and expense, any Lien,
defect, attachment, levy, title retention agreement or claim upon the Property
(or the Lessor's interest therein) or any Modifications or any Lien, attachment,
levy or claim with respect to the Rent, the Cash Collateral or with respect to
any amounts held by the Agent or any other Person pursuant to the Participation
Agreement or the other Operative Documents, other than, with respect to the
Property only, Permitted Exceptions and Lessor Liens.

                           (b)        Nothing contained in this Lease shall be
construed as constituting the consent or request of the Lessor, expressed or
implied, to or for the performance by any contractor, mechanic, laborer,
materialman, supplier or vendor of any labor or services or for the furnishing
of any materials for any construction, alteration, addition, repair or
demolition of or to the Property or any part thereof.  NOTICE IS HEREBY GIVEN
THAT NEITHER THE LESSOR, ANY PARTICIPANT NOR THE AGENT IS OR SHALL BE LIABLE FOR
ANY LABOR, SERVICES OR MATERIALS  FURNISHED OR TO BE FURNISHED TO THE LESSEE, OR
TO ANYONE HOLDING THE PROPERTY OR ANY PART THEREOF THROUGH OR UNDER THE LESSEE
AND THAT NO MECHANIC'S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF THE LESSOR IN AND TO THE PROPERTY.

             12.2     Grants and Releases of Easements and Other Agreements.
Provided that no Event of Default shall have occurred and be continuing and
subject to the provisions of Articles VIII, IX, X and XI, the Lessor hereby
consents in each instance to the following actions by the Lessee, in the name
and stead of the Lessor, but at the Lessee's sole cost and expense: (a) the
granting of easements, licenses, rights-of-way and other rights and privileges
in the nature of easements reasonably necessary or desirable for the use,
repair, operation or maintenance of the Property as herein provided; (b) the
release of easements, licenses, rights-of-way and other rights and privileges in
the nature of easements which are for the benefit of the Property; (c) the
execution of petitions to have the Property annexed to any municipal corporation
or utility district; and (d) the execution of amendments to any covenants,
restrictions, easements, licenses, rights-of-way, and other rights and
privileges in the nature of easements affecting the Property; provided, however,
in each case the Lessee shall have delivered to the Lessor a Responsible
Officer's Certificate stating that (i) such grant, release, contract or
agreement does not materially impair the value, utility and remaining useful
life of the Property, (ii) such grant, release, contract or agreement is
reasonably necessary for the use, operation, maintenance, alteration or
improvement of the Property, (iii) the Lessee shall remain obligated under this
Lease and under any instrument executed by the Lessee consenting to the
assignment of the Lessor's interest in this Lease as security for indebtedness,
in each such case in accordance with their terms, as though such grant, release,
contract, agreement or transfer had not been effected, and (iv) the Lessee shall
pay and perform any obligations of the Lessor under such grant, release,
contract or agreement.  Without limiting the effectiveness of the foregoing,
provided that no Event of Default shall have occurred and be continuing, the
Lessor shall, upon the request of the Lessee, and at the Lessee's sole cost and
expense, execute and deliver, any instruments necessary or appropriate to
confirm any such grant, agreement or release to any Person permitted under this
Section 12.2.

ARTICLE XIII.

             13.1     Permitted Contests Other Than in Respect of Indemnities.
Except to the extent otherwise provided for in Section 13 of the Participation
Agreement, the Lessee, on its own or on the Lessor's behalf but at the Lessee's
sole cost and expense, may contest, by appropriate administrative or judicial
proceedings conducted in good faith and with due diligence, the amount, validity
or application, in whole or in part, of any Requirement of Law, or utility
charges payable pursuant to Section 4.1 or any Lien, attachment, levy,
encumbrance or encroachment, and the Lessor agrees not to pay, settle or
otherwise compromise any such item, provided that (a) the commencement and
continuation of such proceedings shall suspend the collection thereof from, and
suspend the enforcement thereof against, the Property, the Cash Collateral, the
Lessor, the Agent and the Participants or the Lessee shall have bonded or
otherwise secured such amount in a manner satisfactory to the Lessor and the
Agent; (b) there shall be no risk of the imposition of a Lien as a result of
such contest (other than, as to the Property, Permitted Exceptions) on the
Property or the Cash Collateral, and no part of the Property or the Cash
Collateral, nor any Rent would be in any danger of being sold, forfeited, lost
or deferred as a result of such contest; (c) at no time during the permitted
contest shall there be a risk of the imposition of criminal liability or
material civil liability on the Lessor, the Agent or any Participant for failure
to comply therewith (unless, in the case of civil liability, the Lessee shall
have bonded or otherwise secured such amount in a manner satisfactory to the
Lessor and the Agent); and (d) in the event that, at any time, there shall be a
material risk of extending the application of such item beyond the end of the
Term, then the Lessee shall deliver to the Lessor a Responsible Officer's
Certificate certifying as to the matters set forth in clauses (a), (b) and (c)
of this Section 13.1. The Lessor, at the Lessee's sole cost and expense, shall
cooperate in good faith with the Lessee with respect to any permitted contests
conducted by the Lessee pursuant to this Section 13.1 and shall, at the Lessee's
sole cost and expense, execute and deliver to the Lessee such authorizations and
other documents as may reasonably be required in connection with any such
contest and, if reasonably requested by the Lessee, shall join as a party
therein at the Lessee's sole cost and expense.

ARTICLE XIV.

             14.1     General Liability and Workers' Compensation Insurance. 
The Lessee shall procure and carry commercial general liability insurance,
including contractual liability, for claims for injuries or death sustained by
persons or damage to property while on the Property and such other general
liability coverages as are ordinarily procured by Persons who own or operate
similar properties and consistent with prudent business practice, which policies
shall include contractual liability endorsements covering the Lessee's
indemnification obligations in Section 13.1 of the Participation Agreement. 
Such insurance shall be on terms and in amounts (which shall be acceptable to
the Lessor and in the event of liability insurance shall be maintained at a
level set forth on Schedule 14.2) that are no less favorable than insurance
maintained by the Lessee and its Subsidiaries with respect to similar properties
that it owns and that are in accordance with prudent business practice and may
be provided under blanket policies maintained by or on behalf of the Lessee and
its Subsidiaries.  The policy shall be endorsed to name the Lessor, the Agent
and each Participant as additional insureds.  The policy shall also specifically
provide that the policy shall be considered primary insurance which shall apply
to any loss or claim before any contribution by any insurance which the Lessor,
the Agent or the Participants may have in force.  The Lessee shall, in the
operation of the Property (including in connection with any Modifications
thereof) comply with the applicable workers' compensation laws and protect the
Lessor, the Agent and the Participants against any liability under such laws.


             14.2     Hazard and Other Insurance. The Lessee shall keep, or
cause to be kept, the Property insured against loss or damage by fire, flood and
other risks (excluding earthquake, which insurance may be obtained by the Lessee
if it so elects but which shall not be required hereunder) in an amount not less
than the greater of the amount set forth on Schedule 14.2 and the then current
replacement costs of the buildings and improvements on the Property and on terms
that are no less favorable than insurance covering other similar properties
owned or leased by the Lessee and that are in accordance with prudent business
practice.  The Lessee may provide such coverage under blanket policies
maintained by or on behalf of the Lessee; provided, that if the Lessee does not
elect to terminate the Lease pursuant to Article XVI hereof following the
occurrence of an event covered by any such blanket policy, the proceeds of any
such blanket policy shall be applied first, to the exclusion of other facilities
covered by such policy other than the Property, to the repair, rebuilding and
restoration of any damage to the Property.  Insurance coverage required under
this Section 14.2 shall be subject to deductibles reasonably satisfactory to the
Lessor.  During the construction of any Modifications the Lessee shall also
maintain builders' risk insurance.  Each policy of insurance maintained by the
Lessee pursuant to this Section 14.2 shall provide that all insurance proceeds
in respect of any loss or occurrence shall be paid to and adjusted solely by
(and such proceeds shall be paid to) the Lessee, except from and after the date
on which the insurer receives written notice from the Lessor or the Agent that a
Event of Default exists (and unless and until such insurer receives written
notice from the Lessor or the Agent that all Events of Default have been cured),
all losses shall be adjusted solely by, and all insurance proceeds shall be paid
solely to, the Agent (or the Lessor if the Participation Interests have been
fully paid) for application pursuant to Article XV.  The costs and expenses of
all insurance required under this Section 14.2 shall be at the sole cost and
expense of the Lessee.

             14.3     Coverage.

                           (a)         The Lessee shall furnish the Lessor and
the Agent with certificates of insurance and certified copies of the insurance
policies on each Land Interest Acquisition Date showing the insurance then
required under Sections 14.1 and 14.2 to be in effect and naming the Lessor, the
Agent and each Participant as additional insureds and, with respect to the
insurance required under Section 14.2 (and with respect to any earthquake
insurance covering the Property which Lessee may elect to purchase and
maintain), naming the Agent, for the benefit of the Participants, as loss
payees, and showing the mortgagee endorsement required by Section 14.3(c).  All
such insurance shall be at the cost and expense of the Lessee.  Such policies
and certificates in respect thereof shall include a provision for thirty (30)
days' advance written notice by the insurer to the Lessor and the Agent in the
event of cancellation of or any significant reduction in the coverage provided
by such insurance.

                           (b)        The Lessee agrees that the insurance
policy or policies required by Sections 14.1 and 14.2 shall include (i) an
appropriate clause pursuant to which such policy shall provide that it will not
be invalidated should the Lessee waive, in writing, prior to a loss, any or all
rights of recovery against any party for losses covered by such policy, and that
the insurance in favor of the Lessor, the Agent and the Participants, and their
respective rights under and interests in said policies shall not be invalidated
or reduced by any act or omission or negligence of the Lessee or any other
Person having any interest in the Property, and (ii) a so-called "Waiver of
Subrogation Clause".  The Lessee hereby waives any and all such rights against
the Lessor, the Agent and the Participants to the extent of payments made under
such policies.


                           (c)         All such insurance shall be written by
reputable insurance companies that are financially sound and solvent and
otherwise reasonably appropriate considering the amount and type of insurance
being provided by such companies.  Any insurance company selected by the Lessee
which is rated in Best's Key Rating Guide or any successor thereto (or if there
be none, an organization having a similar national reputation) shall have a
general policyholder rating of "A–" and a financial rating of at least IX in
Best's Key Rating Guide or be otherwise acceptable to the Lessor and the Agent. 
All insurance policies required by Section 14.2 shall include a standard form
mortgagee endorsement in favor of the Agent.

                           (d)        The Lessor shall not carry separate
insurance concurrent in kind or form or contributing in the event of loss with
any insurance required under this Article XIV except that the Lessor may carry
separate liability insurance (at its sole cost) so long as (i) the Lessee's
insurance is designated as primary and in no event excess or contributory to any
insurance the Lessor may have in force which would apply to a loss covered under
the Lessee's policy and (ii) each such insurance policy will not cause the
Lessee's insurance required under this Article XIV to be subject to a
coinsurance exception of any kind.

                           (e)         The Lessee shall pay as they become due
all premiums for the insurance required by Section 14.1 and, when required under
Section 14.2, for the insurance required under Section 14.2, and shall renew or
replace each policy prior to the expiration date thereof.  At the time each of
the Lessee's insurance policies is renewed (but in no event less frequently than
once each year), the Lessee shall deliver to the Lessor and the Agent
certificates of insurance with respect to the insurance policies required by
this Article XIV to be maintained by the Lessee with respect to the Property.

                           (f)         The Lessee hereby waives, releases and
discharges the Lessor, the Agent and each Participant and their agents and
employees from all claims whatsoever arising out of loss, claim, expense or
damage to or destruction covered or coverable by insurance required under this
Article XIV notwithstanding that such loss, claim, expense or damage may have
been caused by the Lessor, the Agent or any Participant or any of their agents
or employees, and the Lessee agrees to look to the insurance coverage only in
the event of such loss.

ARTICLE XV.

             15.1     Casualty and Condemnation.

                           (a)         Subject to the provisions of Article XIV,
this Article XV and (in the event the Lessee delivers, or is obligated to
deliver, a Termination Notice) Article XVI, and prior to the occurrence and
continuation of a Event of Default, the Lessee shall be entitled to receive (and
the Lessor shall pay over to the Lessee, if received by the Lessor, and hereby
irrevocably assigns to the Lessee all of the Lessor's right, title and interest
in) any award, compensation or insurance proceeds to which the Lessee or the
Lessor may become entitled by reason of their respective interests in the
Property (i) if all or a portion of the Property is damaged or destroyed in
whole or in part by a Casualty or (ii) if the use, access, occupancy, easement
rights or title to the Property or any part thereof, is the subject of a
Condemnation; provided, however, subject to Article XIV, if a Event of Default
shall have occurred and be continuing, such award, compensation or insurance
proceeds shall be paid directly to the Agent or, if received by the Lessee,
shall be held in trust for the Agent, and shall be paid over by the Lessee to
the Agent (or, if the Participation Interests have been fully paid, to the
Lessor) and held in accordance with the terms of this paragraph (a).  If,
contrary to such provision, any such award, compensation or insurance proceeds
are paid to the Lessor or the Lessee rather than to the Agent, the Lessor and
the Lessee, as the case may be, hereby agree to transfer any such payment to the
Agent.  All amounts held by the Lessor or the Agent under the preceding
sentences on account of any award, compensation or insurance proceeds either
paid directly to the Lessor or the Agent or turned over to the Lessor or the
Agent shall either be (i) paid to the Lessee for the repair of damage caused by
such Casualty or Condemnation in accordance with paragraph (e) of this Section
15.1, or (ii) applied to the purchase price of the Property on a Termination
Date resulting from a Casualty or Condemnation in accordance with paragraph (d)
of this Section 15.1 or paragraph (a) of Section 16.2, with any Excess Proceeds
being payable to the Lessee.


                           (b)        In any proceeding or action under the
control of the Lessor or the Agent pursuant to the terms of Section 14.2, the
Lessee may participate and shall pay all expenses of such proceeding and its
participation.  At the Lessee's reasonable request, and at the Lessee's sole
cost and expense, the Lessor and the Agent shall participate in any such
proceeding, action, negotiation, prosecution or adjustment under the control of
the Lessee.  The Lessor and the Lessee agree that this Lease shall control the
rights of the Lessor and the Lessee in and to any such award, compensation or
insurance payment.

                           (c)         If the Lessor or the Lessee shall receive
notice of a Casualty or of an actual, pending or threatened Condemnation of the
Property or any interest therein, the Lessor or the Lessee, as the case may be,
shall give notice thereof to the other and to the Agent promptly after the
receipt of such notice.

                           (d)        In the event of a Casualty or receipt of
notice by the Lessee or the Lessor of a Condemnation, the Lessee may deliver to
the Lessor and the Agent a Termination Notice with respect to the Property
pursuant to Section 16.1. If the Lessee does not deliver a Termination Notice
within thirty (30) days after such occurrence, then this Lease shall (subject to
the terms and conditions thereof) remain in full force and effect, and the
Lessee shall, at the Lessee's sole cost and expense, promptly and diligently
restore the Property pursuant to paragraph (e) of this Section 15.1 and
otherwise in accordance with this Lease.  If the Lessee delivers a Termination
Notice within thirty (30) days after such occurrence, a Significant Event shall
irrevocably be deemed to have occurred with respect to the Property, and, in
such event, this Lease shall terminate and the Lessee shall purchase the
Property on the next Payment Date (but in no event to exceed sixty (60) days
after such occurrence) (a "Termination Date") pursuant to Article XVI hereof.

                           (e)         If pursuant to this Section 15.1 this
Lease shall continue in full force and effect following a Casualty or
Condemnation, the Lessee shall, at its sole cost and expense (and, without
limitation, if any award, compensation or insurance payment is not sufficient to
restore the Property in accordance with this paragraph, the Lessee shall pay the
shortfall), promptly and diligently repair any damage to the Property caused by
such Casualty or Condemnation in conformity with the requirements of Sections
10.1 and 11.1 using the applicable as-built Plans and Specifications for the
Property (as modified to give effect to any subsequent Modifications, any
Condemnation affecting the Property and in compliance with all applicable
Requirements of Law and all Insurance Requirements) so as to restore the
Property to at least the same condition, operation, function and value as
existed immediately prior to such Casualty or Condemnation.  In the event of
such restoration, title to the Property shall remain with the Lessor; provided,
that (i) title to any such substituted equipment shall vest in the Lessor and
such equipment shall constitute Equipment thereafter for all purposes of this
Lease, and (ii) the Lessor shall assign all of its right, title and interest to
the Lessee in any such replaced equipment without representation or warranty of
any kind other than that such equipment is free of Lessor Liens and Liens
created pursuant to the Operative Documents.  Upon completion of such
restoration, the Lessee shall furnish the Lessor an architect's certificate of
substantial completion and a Responsible Officer's Certificate confirming that
such restoration has been completed pursuant to this Lease.


                           (f)         In no event shall a Casualty or
Condemnation with respect to which this Lease remains in full force and effect
under this Section 15.1 affect the Lessee's obligations to pay Rent pursuant to
Section 3.1 or to perform its obligations and pay any amounts due on the
Expiration Date or pursuant to Articles XIX and XX.

                           (g)        Any Excess Proceeds received by the Lessor
or the Agent in respect of a Casualty or Condemnation shall be turned over to
the Lessee.

             15.2     Environmental Matters.  Promptly upon the Lessee's actual
knowledge of the presence of Hazardous Substances in any portion of the Property
in concentrations and conditions that constitute or could reasonably be expected
to constitute an Environmental Violation (excluding any such Environmental
Violation that is a Pre-Existing Environmental Condition), the Lessee shall
notify the Lessor in writing of such condition.  In the event of such
Environmental Violation, the Lessee shall, not later than thirty (30) days after
the Lessee has actual knowledge of such Environmental Violation, either, if such
Environmental Violation is a Significant Event, deliver to the Lessor and the
Agent a Responsible Officer's Certificate and a Termination Notice with respect
to the Property pursuant to Section 16.1, or, if such Environmental Violation is
not a Significant Event, at the Lessee's sole cost and expense, promptly and
diligently commence any Response Actions necessary to investigate, remove, clean
up or remediate such Environmental Violation in accordance with the terms of
Section 9.1.  If the Lessee does not deliver a Termination Notice with respect
to the Property pursuant to Section 16.1, the Lessee shall, upon completion of
Response Actions by the Lessee, cause to be prepared by an environmental
consultant reasonably acceptable to the Lessor a report describing the
Environmental Violation (excluding any such Environmental Violation that is a
Pre-Existing Environmental Condition) and the Response Actions taken by the
Lessee (or its agents or contractors) for such Environmental Violation, and a
statement by the consultant that such Environmental Violation (excluding any
such Environmental Violation that is a Pre-Existing Environmental Condition) has
been remedied in compliance in all material respects with applicable
Environmental Law.  Each such Environmental Violation shall be remedied prior to
the Expiration Date.  Nothing in this Article XV shall reduce or limit the
Lessee's obligations under Sections 13.1, 13.2 or 13.3 of the Participation
Agreement.

             15.3     Notice of Environmental Matters.  Promptly, but in any
event within thirty (30) Business Days from the date the Lessee has actual
knowledge thereof, the Lessee shall provide to the Lessor written notice of any
material pending or threatened claim, action or proceeding involving any
Environmental Law or any Release on or in connection with the Property (other
than with respect to any Pre-Existing Environmental Condition).  All such
notices shall describe in reasonable detail the nature of the claim, action or
proceeding and the Lessee's proposed response thereto.  In addition, the Lessee
shall provide to the Lessor, within thirty (30) Business Days of receipt, copies
of all material written communications with any Governmental Authority relating
to any Environmental Law in connection with the Property.  The Lessee shall also
promptly provide such detailed reports of any such material environmental claims
(other than with respect to any Pre-Existing Environmental Condition) as may
reasonably be requested by the Lessor and the Agent.

ARTICLE XVI.

             16.1     Termination by the Lessee upon Certain Events.  If either:
(i) the Lessee or the Lessor shall have received notice of a Condemnation, and
the Lessee shall have delivered to the Lessor a Responsible Officer's
Certificate that such Condemnation is a Significant Condemnation; or (ii) a
Casualty occurs, and the Lessee shall have delivered to the Lessor a Responsible
Officer's Certificate that such Casualty is a Significant Casualty; or (iii) an
Environmental Violation occurs or is discovered and the Lessee shall have
delivered to the Lessor a Responsible Officer's Certificate stating that, in the
reasonable, good-faith judgment of the Lessee, the cost to remediate the same
will cause the same to be a Significant Event, or (iv) if the Lessee shall not
have delivered a Termination Notice with respect to such Environmental Violation
described in clause (iii) but the requirements of Section 16.3 are met with
respect to such Environmental Violation; then, (A) the Lessee shall,
simultaneously with the delivery of the Responsible Officer's Certificate
pursuant to the preceding clause (i), (ii) or (iii) deliver a written notice in
the form described in Section 16.2(a) (a "Termination Notice"), or (B) if clause
(iv) is applicable, the Lessor may deliver a Termination Notice pursuant to
Section 16.3.

             16.2     Procedures.

                           (a)         A Termination Notice shall contain: (i)
notice of termination of this Lease with respect to the Property or the affected
portion thereof on a date that is no later than sixty (60) days after the
occurrence of the applicable event described in clause (i), (ii) or (iii) of
Section 16.1 (the "Termination Date"), such termination to be effective upon the
Lessee's payment of the Asset Termination Value (or portion thereof representing
the Property Cost of the affected portion of the Property); and (ii) a binding
and irrevocable agreement of the Lessee to pay the Asset Termination Value and
purchase the Property on the Termination Date.

                           (b)        On the Termination Date, the Lessee shall
pay to the Lessor the Asset Termination Value (or such portion thereof, as
applicable), plus all other amounts owing in respect of Rent for the Property
(including Supplemental Rent) theretofore accruing, and the Lessor shall convey
the Lessor's interest in the Property or such portion thereof to the Lessee (or
the Lessee's designee) all in accordance with Section 19.1 and, to the extent
applicable, Section 19.2, as well as any Net Proceeds with respect to the
Casualty or Condemnation giving rise to the termination of this Lease with
respect to the Property theretofore received by the Lessor.


             16.3     Purchase of Property.  Upon receipt of any notice pursuant
to Section 15.2 or 15.3, the Lessor or the Required Participants, at the
Lessee's expense, shall have the right to select an independent environmental
consultant acceptable to the Lessee, which acceptance shall not be unreasonably
withheld or delayed, to determine the estimated cost of conducting any clean-up
or remediation required as a result of the Environmental Violation disclosed in
such notice.  If such independent environmental consultant determines that the
cost of any such clean-up or remediation would exceed thirty percent (30%) of
the original Property Cost, the Lessor shall, at the direction of the Required
Participants, by written notice require the Lessee to purchase, or arrange for
an Affiliate of Lessee or other third party to purchase, the Property on the
Termination Date by delivering a Termination Notice following the requirements
of Section 16.2 hereof.

ARTICLE XVII.

             17.1     < u>Events of Default.  The occurrence of any one or more
of the following events (whether such event shall be voluntary or involuntary or
come about or be effected by operation of law or pursuant to or in compliance
with any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body) shall constitute an "Event of
Default":

                           (a)         the Lessee shall fail to make payment of
(i) any Basic Rent (other than a payment of Basic Rent due on the  Expiration
Date or Termination Date) within five (5) Business Days after the same has
become due and payable or (ii) Basic Rent, Purchase Option Price, Asset
Termination Value, Residual Value Guarantee Amount or other amounts due on the
Expiration Date or the Termination Date, including, without limitation, amounts
due pursuant to Sections 16.2, 16.3, 20.2, 20.3 or 22.1, after the same has
become due and payable;

                           (b)        the Lessee shall fail to make payment of
any Supplemental Rent (other than Supplemental Rent referred to in clause (a) of
this Section) due and payable within five (5) Business Days after the same has
become due and payable;

                           (c)         the Lessee shall fail to maintain
insurance as required by Article XIV of this Lease;

                           (d)        the Lessee shall fail to observe or
perform any term, covenant or condition of the Lessee under this Lease, the
Participation Agreement or any other Operative Document to which it is a party
(other than those described in Section 17.1(a), (b), (c), (n) or (o) hereof), or
any representation or warranty set forth in this Lease or in any other Operative
Document or in any document entered into in connection herewith or therewith or
in any document, certificate or financial or other statement delivered in
connection herewith or therewith shall be false or inaccurate in any material
way, and, if such failure to perform or misrepresentation or breach of warranty
is other than with respect to a covenant, agreement, representation or warranty
contained in Section 10.1(b) and Section 10.2 of the Participation Agreement
(with respect to which there shall be no cure period), such failure or
misrepresentation or breach of warranty shall remain uncured for a period of
thirty (30) days after the earlier of (x) the date upon which an executive
officer of the Lessee has actual knowledge thereof and (y) the date upon which
the Agent or the Lessor gives notice to the Lessee thereof;


                           (e)         (i) failure to make any payment when due
(whether by scheduled maturity, upon acceleration or otherwise) on account of
any Indebtedness of the Lessee or any Subsidiary of the amount of such
Indebtedness exceeds $10,000,000 or more, or (ii) default shall otherwise occur
under one or more indentures, agreements or other instruments under which any
Indebtedness of the Lessee or any Subsidiary in an aggregate principal amount of
$10,000,000 or more may be issued or created and such default shall continue
beyond any grace period provided with respect thereto by such indenture,
agreement or other instrument, if the effect of such default is to cause, or to
permit the holder or beneficiary of such Indebtedness or a trustee therefor to
cause, such Indebtedness to become due (by acceleration, mandatory redemption or
otherwise) prior to its stated maturity (and/or to be secured by cash
collateral);

                           (f)         (i) a court having jurisdiction in the
premises shall enter a decree or order for relief in respect of the Lessee or
any of its Subsidiaries in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against the Lessee or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Lessee or any of its Subsidiaries or over all or a substantial
part of any such Person's property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of the Lessee or any of its Subsidiaries for all or a substantial part
of any such Person's property; or a warrant of attachment, execution or similar
process shall have been issued against any substantial part of the property of
the Lessee or any of its Subsidiaries, and any such event described in this
clause (ii) shall continue for ninety (90) days unless dismissed, bonded or
discharged;

                           (g)        the Lessee or any of its Subsidiaries
shall (i) commence a voluntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
shall consent to the entry of an order for relief in an involuntary case, or to
the conversion of an involuntary case to a voluntary case, under any such law,
or shall consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property; or the
Lessee or any of its Subsidiaries shall make any assignment for the benefit of
creditors; (ii) be unable, or shall fail generally, or shall admit in writing
its inability, to pay its debts as such debts become due; (iii) be dissolved or
liquidated in full or in part; (iv) become insolvent (as such term may be
defined or interpreted under any applicable statute); or (v) the Board of
Directors of the Lessee or any of its Subsidiaries (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 17.1(f);

                           (h)        one or more judgments, orders, decrees or
arbitration awards requiring Lessee or any of its Subsidiaries to pay an
aggregate amount of $10,000,000 or more shall be rendered against Lessee or any
of its Subsidiaries and the same shall not be satisfied, vacated or stayed
within thirty (30) days after the date so rendered;


                           (i)          any Operative Document or any material
term thereof shall cease to be, or be asserted by the Lessee not to be, a legal,
valid and binding obligation of the Lessee enforceable in accordance with its
terms;

                           (j)          any ERISA Event which constitutes
grounds for the termination of any Employee Benefit Plan by the PBGC or for the
appointment of a trustee by the PBGC to administer any Employee Benefit Plan
shall occur, or any Employee Benefit Plan shall be terminated within the meaning
of Title IV of ERISA or a trustee shall be appointed by the PBGC to administer
any Employee Benefit Plan;

                           (k)         a Change of Control shall occur;

                           (l)          the Lessee shall have abandoned or
constructively abandoned all or any material portion of the Property for a
period of 30 consecutive days which results in the Property not being properly
maintained in accordance with the terms of this Lease;

                           (m)        the Lessee shall have elected to or be
required to purchase the Property pursuant to Sections 16.2 or 16.3 hereof and
such purchase shall not have been consummated on the Termination Date pursuant
to either such Section;

                           (n)        in the event the Lessee is not purchasing
the Property upon the Expiration Date or earlier termination of this Lease,
failure to comply with the return conditions set forth in Sections 19.1(b) and
22.3 hereof; or

                           (o)        any event(s) or condition(s) which have a
Material Adverse Effect shall occur and be continuing or exist.

             17.2     < b>Lease Remedies.  Upon the occurrence of any Event of
Default and at any time thereafter, the Lessor may, so long as such Event of
Default is continuing, do one or more of the following as the Lessor in its sole
discretion shall determine, without limiting any other right or remedy the
Lessor may have on account of such Event of Default (including, without
limitation, the obligation of the Lessee to purchase the Property as set forth
in Section 20.3):

                           (a)         The Lessor may, by notice to the Lessee,
terminate the Commitments and rescind or terminate this Lease as to all or any
portion of the Property as of the date specified in such notice; however, (i) no
reletting, reentry or taking of possession of the Property (or any portion
thereof) by the Lessor will be construed as an election on the Lessor's part to
terminate this Lease unless a written notice of such intention is given to the
Lessee, (ii) notwithstanding any reletting, reentry or taking of possession, the
Lessor may at any time thereafter elect to terminate this Lease for a continuing
Event of Default, and (iii) no act or thing done by the Lessor or any of its
agents, representatives or employees and no agreement accepting a surrender of
the Property shall be valid unless the same be made in writing and executed by
the Lessor;

                           (b)        The Lessor may (i) demand that the Lessee,
and the Lessee shall upon the written demand of the Lessor, return the Property
promptly to the Lessor in the manner and condition required by, and otherwise in
accordance with all of the provisions of, Articles VIII, IX and X hereof as if
the Property were being returned at the end of the Term, and the Lessor shall
not be liable for the reimbursement of the Lessee for any costs and expenses
incurred by the Lessee in connection therewith and (ii) without prejudice to any
other remedy which the Lessor may have for possession of the Property, and to
the extent and in the manner permitted by Applicable Law, enter upon the
Property and take immediate possession of (to the exclusion of the Lessee) the
Property or any part thereof and expel or remove the Lessee and any other Person
who may be occupying the Property, by summary proceedings or otherwise, all
without liability to the Lessee for or by reason of such entry or taking of
possession, whether for the restoration of damage to property caused by such
taking or otherwise and, in addition to the Lessor's other damages, the Lessee
shall be responsible for all costs and expenses incurred by the Lessor or the
Participants in connection with any reletting, including, without limitation,
brokers' fees and all costs of any alterations or repairs made by the Lessor;


                           (c)         The Lessor may (i) sell all or any part
of the Property at public or private sale, as the Lessor may determine, pursuant
to such notices and procedures as may be required by Applicable Law, free and
clear of any rights of the Lessee and without any duty to account to the Lessee
with respect to such action or inaction or any proceeds with respect thereto
(except to the extent required by clause (ii) below if the Lessor shall elect to
exercise its rights thereunder) in which event the Lessee's obligation to pay
Basic Rent hereunder for periods commencing after the date of such sale shall be
terminated or proportionately reduced, as the case may be; and (ii) if the
Lessor shall so elect, demand that the Lessee pay to the Lessor, and the Lessee
shall pay to the Lessor, on the date of such sale, as liquidated damages for
loss of a bargain and not as a penalty (the parties agreeing that the Lessor's
actual damages would be difficult to predict, but the aforementioned liquidated
damages represent a reasonable approximation of such amount) (in lieu of Basic
Rent due for periods commencing on or after the Payment Date coinciding with
such date of sale (or, if the sale date is not a Payment Date, the Payment Date
next preceding the date of such sale)), an amount equal to (A) the excess, if
any, of (1) the Asset Termination Value calculated as of such Payment Date
(including all Rent due and unpaid to and including such Payment Date) less the
aggregate amount of the Cash Collateral, if any, retained by the Lessor, the
Agent or the Participants, over (2) the net proceeds of such sale, if any (that
is, after deducting all costs and expenses incurred by the Lessor, the Agent and
the Participants incident to such conveyance, including, without limitation,
repossession costs, brokerage commissions, prorations, transfer taxes, fees and
expenses for counsel, title insurance fees, survey costs, recording fees, and
any repair or alteration costs); plus (B) interest at the Overdue Rate on the
foregoing amount from such Payment Date until the date of payment; provided,
that the Lessor shall deliver all proceeds from the sale of the Property and
other amounts received hereunder, including any Cash Collateral, to the Agent
for application as provided in Sections 3.14, 3.17 and 3.18 of the Participation
Agreement.

                           (d)        Reserved;

                           (e)         Unless the Property has been sold in its
entirety, the Lessor may, subject to Section 17.2(h), whether or not the Lessor
shall have exercised or shall thereafter at any time exercise any of its rights
under paragraph (b), (c) or (i) of this Section 17.2 with respect to the
Property or portions thereof, demand, by written notice to the Lessee specifying
a date (a "Termination Date") not earlier than 10 days after the date of such
notice, that the Lessee purchase, on such Termination Date, the Property (or the
remaining portion thereof) in accordance with the provisions of Article XIX and
Section 20.3;


                           (f)         The Lessor may exercise any other right
or remedy that may be available to it under the Operative Documents or otherwise
under Applicable Law, or proceed by appropriate court action (legal or
equitable) to enforce the terms hereof or to recover damages for the breach
hereof.  Separate suits may be brought to collect any such damages for any
period(s), and such suits shall not in any manner prejudice the Lessor's right
to collect any such damages for any subsequent period(s), or the Lessor may
defer any such suit until after the expiration of the Term, in which event such
suit shall be deemed not to have accrued until the expiration of the Term;

                           (g)        The Lessor may retain and apply against
the Lessor's damages all sums which the Lessor would, absent such Event of
Default, be required to pay to, or turn over to, the Lessee pursuant to the
terms of this Lease;

                           (h)        Notwithstanding anything contained in this
Lease or any other Operative Document to the contrary, in the event that the
Event of Default resulting in the exercise of remedies by the Lessor hereunder
is solely a Limited Event of Default, then the following provisions of this
Section 17.2(h) shall apply (but without limitation of the right and remedies
set forth in Section 17.2(a)).  The Lessee shall have the option or, if the
Lessor terminates this Lease, the Lessee shall be required to elect to
(i) remarket the Property for 180 days after the occurrence of such Limited
Event of Default in accordance with Article XXII hereof (which period shall
constitute the Marketing Period), with the purchase of the Property to be
consummated no later than the date that is 180 days following the occurrence of
such Limited Event of Default (which date shall constitute the Expiration Date
if such option is exercised or required to be exercised), or (ii) exercise its
Purchase Option under Section 20.1 hereof, with the purchase of the Property by
the Lessee to be consummated, and the other payments required thereunder to be
made to the Lessor, on the next Payment Date following the occurrence of such
Limited Event of Default (which date shall constitute the Expiration Date if
such option is exercised).  Notwithstanding the provisions of clause (i) above,
if the Lessor elects to terminate the Lease solely due to the occurrence of a
Limited Event of Default and (x) the Lessor delivers to the Lessee an appraisal
of the Property prepared by an appraiser selected by the Lessor and reasonably
satisfactory to the Agent, the Required Participants and the Lessee setting
forth the Fair Market Sales Value of the of the Property as of the date of the
occurrence of such Limited Event of Default, and (y) the sum of the Fair Market
Sales Value of the Property set forth in such report plus the maximum Residual
Value Guarantee Amount then payable by the Lessee in connection with the
exercise of the Remarketing Option is less than the Asset Termination Value as
of such date, then and in such event the Lessee shall not be entitled to elect
to exercise the Remarketing Option and the Lessor may in lieu thereof require
the Lessee to elect to either (A) return the Property promptly to the Lessor in
the manner and condition required by, and otherwise in accordance with all of
the provisions of, Articles VIII, IX and X hereof as if the Property were being
returned at the end of the Term, or (B) exercise its Purchase Option under
Section 20.1 hereof, with the purchase of the Property by the Lessee to be
consummated, and the other payments required thereunder to be made to the
Lessor, on the next Payment Date following the occurrence of such Limited Event
of Default (which date shall constitute the Expiration Date if such option is
exercised).  The Lessee shall notify the Lessor within ten (10) days after the
occurrence of such Limited Event of Default which option it is exercising.  If
the Lessee elects to remarket the Property pursuant to clause (i) above or
elects to return the Property pursuant to clause (A) above, the Lessee shall pay
to the Lessor (i) the maximum Residual Value Guarantee Amount on the date the
Lessee furnishes such notice of exercise of the Remarketing Option or such
notice of its election to return the Property in accordance with clause (A)
above (or, if the Lessor elects, on the date that is ten (10) days after the
Lessor furnishes the Lessee notice that it will require the Lessee to remarket
or purchase the Property or return or purchase the Property, as the case may
be), (ii) Basic Rent when due for the duration of the 180 day Marketing Period,
in the case of an exercise of the Remarketing Option, or all accrued and unpaid
Basic Rent as of the date of the return of the Property in accordance with
clause (A) above, in the case of a return of the Property, and (iii) in the case
of an exercise of the Remarketing Option, the other payments required under
Section 22.1 when required thereunder and no later than the Expiration Date.


                           (i)          In addition to the other rights and
remedies set forth herein, the Lessor shall have the right to continue this
Lease in effect and, as permitted by Section 1951.4 of the California Civil
Code, to enforce, by suit or otherwise, all covenants and conditions hereof to
be performed or complied with by the Lessee and exercise all of the Lessor's
rights and remedies under this Lease, including, without limitation, the right
to recover Basic Rent and Supplemental Rent from the Lessee as it becomes due
under this Lease, even though the Lessee shall have breached this Lease and
abandoned the Property.  Acts of maintenance or preservation, or efforts by the
Lessor or on the Lessor's behalf to relet the Property, or the appointment of a
receiver upon the initiative of the Lessor to protect the Lessor's interest
under this Lease shall not constitute a termination of the Lessee's right to
possession of the Property; provided, however, that the foregoing enumeration
shall not be construed as in any way limiting the actions the Lessor may take
without terminating the Lessee's right to possession.  In furtherance of the
rights hereby granted to the Lessor, and to the extent permitted by law, the
Lessee hereby appoints the Lessor its agent and attorney–in–fact, which
appointment shall be deemed to be coupled with an interest and is irrevocable,
with power of substitution, to enter the Property upon a Event of Default
hereunder and remove therefrom all persons and property (with the right to store
such property on the Property in a public warehouse or elsewhere at the cost and
risk and for the account of the Lessee) and to alter the Property in such manner
as the Lessor may deem necessary or advisable so as to put the Property in good
order and to make the same rentable and from time to time and sublet the
Property or any part thereof for such term or terms whether or not extending
beyond the then current term of this Lease (but such sublease may provide for a
new and successive lease to commence immediately upon the termination of this
Lease), at such rentals and upon such other terms as the Lessor in its sole
discretion may deem advisable, and with the right to make alterations and
repairs to the Property; and the Lessee agrees to pay to the Lessor on demand
all expenses incurred by the Lessor in such subletting, and in altering,
repairing and putting the Property in good order and condition, and in reletting
the same, including fees of attorneys and architects, and all other expenses or
commissions.  The Lessor shall be the Lessee's agent and representative on the
Property in respect of all matters arising under or in connection with any such
sublease made for the Lessee by the Lessor.  Under each such sublease, the
Lessee shall retain the right to enter upon and use the Property, subject to the
terms and conditions of such sublease and the rights of the sublessee
thereunder.  The Lessee further agrees to pay to the Lessor, following the date
of such subletting, to and including the date provided in this Lease for the
expiration of the Term, the sums of money which would have been payable by the
Lessee as Basic Rent and Supplemental Rent, deducting only the net amount of
rent, if any, which the Lessor shall actually receive (after deducting from the
gross receipts the expenses, costs and payments of the Lessor which in
accordance with the terms of this Lease would have been borne by the Lessee) in
the meantime from and by any such subletting of the Property, and the Lessee
hereby agrees to remain liable for all sums otherwise payable by the Lessee
under this Lease, including, but not limited to, the expenses of the Lessor
aforesaid, as well as for any deficiency aforesaid.  The Lessor shall have the
right from time to time to begin and maintain successive actions or other legal
proceedings against the Lessee for the recovery of such deficiency, expenses or
damages or for a sum equal to any installments of Basic Rent or Supplemental
Rent and other sums payable hereunder, and to recover the same upon the
liability of the Lessee herein provided, which liability it is expressly
covenanted shall survive the commencement or determination of any action to
secure possession of the Property.  Nothing herein contained shall be deemed to
require the Lessor to wait to begin such action or other legal proceedings until
the date when this Lease would have expired by limitation had there been no such
Event of Default.  Notwithstanding any such subletting without termination,
pursuant to the terms hereof, the Lessor shall retain the right to and may at
any time thereafter elect to terminate this Lease or the Lessee's right to
possession of the Property for any previous breach which remains uncured or for
any subsequent breach by giving the Lessee written notice thereof as herein
provided, and in such event the Lessee shall forfeit any rights or interest
under any such sublease and thereafter the obligations of any such sublessee
shall run directly to the Lessor for its own account.  Upon application by the
Lessor, a receiver may be appointed to take possession of the Property, exercise
all rights granted to the Lessor as agent and attorney–in–fact for the Lessee
set forth in this Section 17.2(i) and apply any rentals collected from the
Property as hereinabove provided.  No taking of possession of the Property or
other act by the Lessor as the agent and attorney–in–fact for the Lessee
pursuant to the foregoing provisions, nor any subletting by the Lessor for the
Lessee pursuant to the foregoing provisions, nor any such appointment of a
receiver shall constitute or be construed as an election by the Lessor to
terminate this Lease or the Lessee's right to possession of the Property unless
a written notice of such intention be given to the Lessee.


                           (j)          If this Lease is being terminated on the
basis of the occurrence of an Event of Default (excluding a Limited Event of
Default) arising out of the failure to perform an obligation or covenant listed
on Schedule 17.2(j) or the breach of a representation or warranty listed on
Schedule 17.2(j), or the performance of which covenant or obligation or the
truth of which representation or warranty, or otherwise the existence of such
Event of Default (excluding a Limited Event of Default), is qualified by the
words "material," or "Objective Material Adverse Effect" (but not "Material
Adverse Effect") or "in all material respects" or another similar qualifier set
forth on Schedule 17.2(j) hereto, Lessor shall, to the extent required by
Schedule 17.2(j) hereto, apply commercially reasonable standards in determining
that such Event of Default (excluding a Limited Event of Default) occurred.

                           (k)         In the event a Limited Event of Default
occurs prior to the Land Interest Acquisition Date in respect of the Phase II
Facility and the Lessor is exercising its rights and remedies under Section
17.2(h) with respect thereto, Lessor shall, in addition to such rights and
remedies, be entitled to take such steps as it may deem necessary or appropriate
to, and may require the Lessee to use its best efforts to, identify a Person
willing to accept an assignment of the Property Purchase Agreement in respect of
the Phase II Facility and to consummate the purchase of the Phase II Facility. 
In the event such a Person is identified, the Lessee shall (i) cooperate with
the Lessor and such Person as necessary or as requested in order to transfer to
such Person the rights and benefits of the Lessee and/or the Lessor under the
Property Purchase Agreement and the Lockheed Indemnification Agreements in
respect of the Phase II Facility, and (ii) pay for any modifications requested
by such Person to the relevant Plans and Specifications and for any fees, costs
or expenses required to be paid or reimbursed to such Person in connection with
such Person's agreement to so acquire the Phase II Facility provided the
Lessee's liability with respect thereto shall not exceed 89.9% of the purchase
price in respect of the Phase II Facility payable pursuant to the Property
Purchase Agreement.

             17.3     Waiver of Certain Rights.  If this Lease shall be
terminated pursuant to Section 17.2, the Lessee waives, to the fullest extent
permitted by law, (a) any notice of re-entry or the institution of legal
proceedings to obtain re-entry or possession; (b) any right of redemption,
re-entry or repossession; (c) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt or limiting the Lessor
with respect to the election of remedies; and (d) any other rights which might
otherwise limit or modify any of the Lessor's rights or remedies under this
Article XVII.

             17.4     Loan Remedies. If the transaction evidenced by this
Agreement and the other Operative Documents is treated as a loan, upon the
occurrence or existence of any Event of Default and at any time thereafter
unless such Event of Default is waived, the Lessor and the Trustee may with the
consent of the Required Participants, or shall, upon instructions from the
Required Participants, exercise any one or more of the following rights and
remedies in addition to those rights and remedies set forth in Section 17.2:

                           (a)         Acceleration of Obligations.  The Lessor
may, by written notice to the Lessee, terminate this Lease and declare all
unpaid Obligations due and payable.  On such termination date (which shall then
be the Expiration Date), the Lessee shall pay the Asset Termination Value
(subject to Section 17.2(h)), all unpaid Basic Rent accrued through such date,
all Supplemental Rent due and payable on or prior to such date and all other
amounts payable by the Lessee on the Expiration Date pursuant to this Lease and
the other Operative Documents.

                           (b)        Uniform Commercial Code Remedies.  The
Lessor may exercise any or all of the remedies granted to a secured party under
the California Uniform Commercial Code.

                           (c)         Judicial Foreclosure.  The Lessor may
bring an action in any court of competent jurisdiction to foreclose the security
interest in the Property granted to the Lessor by this Lease or any of the other
Operative Documents; provided that if the Event of Default resulting in an
exercise of such remedy is solely a Limited Event of Default, the Lessor's right
to recover any deficiency amount from the Lessee following any such foreclosure
shall be limited as set forth in Section 17.2(h).  Further, Lessor and/or the
Trustee may bring an action or actions in a court of competent jurisdiction to
foreclose this instrument as a mortgage and to obtain specific enforcement of
the covenants of the Lessee hereunder, and the Lessee agrees that such covenants
shall be specifically enforceable by injunction or any other appropriate
equitable remedy and that for the purposes of any suit brought hereunder the
Lessee waives the defense of laches and any applicable statute of limitations.

                           (d)        Power of Sale .  The Lessor may cause some
or all of the Property including any Collateral constituting personal property,
including the Cash Collateral ("Personal Property Collateral"), to be sold or
otherwise disposed of in any combination and in any manner permitted by
Applicable Law.

                           (i)          Sales of Personal Property.  The Lessor
may dispose of any Personal Property Collateral separately from the sale of the
Collateral constituting real property ("Real Property Collateral"), in any
manner permitted by Division 9 of the California Uniform Commercial Code,
including any public or private sale, or in any manner permitted by any other
applicable Governmental Rule.  Any proceeds of any such disposition shall not
cure any Event of Default or reinstate any Obligation for purposes of Section
2924c of the California Civil Code.  In connection with any such sale or other
disposition, the Lessee agrees that the following procedures constitute a
commercially reasonable sale:

                           (A)       The Lessor shall mail written notice of the
sale to the Lessee not later than thirty (30) days prior to such sale.

                           (B)        Once per week during the three (3) weeks
immediately preceding such sale, the Lessor will publish notice of the sale in a
local daily newspaper of general circulation.

                           (C)        Upon receipt of any written request, the
Lessor will make the Property available to any bona fide prospective purchaser
for inspection during reasonable business hours.

                           (D)        Notwithstanding, the Lessor shall be under
no obligation to consummate a sale if, in its judgment, none of the offers
received by it equals the fair value of the Property offered for sale.

                           (E)        If the Lessor so requests, the Lessee
shall assemble all of the Personal Property Collateral and make it available to
the Lessor at the site of the Land Interest.  Regardless of any provision of
this Agreement or any other Operative Document, the Lessor shall not be
considered to have accepted any property other than cash or immediately
available funds in satisfaction of any Obligation, unless the Lessor has given
express written notice of its election of that remedy in accordance with
California Uniform Commercial Code Section 9505.

The foregoing procedures do not constitute the only procedures that may be
commercially reasonable.

                           (ii)         Lessor's Sales of Real Property or Mixed
Collateral.  The Lessor may choose to dispose of some or all of the Property
which consists solely of Real Property Collateral in any manner then permitted
by Applicable Law, including without limitation a nonjudicial trustee's sale
pursuant to California Civil Code §§2924 et seq.  In its discretion, the Lessor
may also or alternatively choose to dispose of some or all of the Property, in
any combination consisting of both Real Property Collateral and Personal
Property Collateral, together in one sale to be held in accordance with the law
and procedures applicable to real property, as permitted by Section 9501(4) of
the California Uniform Commercial Code.  The Lessee agrees that such a sale of
Personal Property Collateral together with Real Property Collateral constitutes
a commercially reasonable sale of the Personal Property Collateral.  (For
purposes of this Power of Sale, either a sale of Real Property Collateral alone,
or a sale of both Real Property Collateral and Personal Property Collateral
together in accordance with California Uniform Commercial Code Section 9501(4),
will sometimes be referred to as a "Lessor's Sale").

                           (A)       Before any Lessor's Sale, the Lessor shall
give such notice of default and election to sell as may then be required by
Applicable Law.

                           (B)        When all time periods then legally
mandated have expired, and after such notice of sale as may then be legally
required has been given, the Lessor shall sell the property being sold at a
public auction to be held at the time and place specified in the notice of sale.

                           (C)        Neither the Lessor nor the Agent shall
have any obligation to make demand on the Lessee before any Lessor's Sale.

                           (D)        From time to time in accordance with then
Applicable Law, the Lessor may postpone any Lessor's Sale by public announcement
at the time and place noticed for that sale.

                           (E)        At any Lessor's Sale, the Lessor shall
sell to the highest bidder at public auction for cash in lawful money of the
United States.

                           (F)        The Lessor shall execute and deliver to
the purchaser(s) a deed or deeds conveying the Property being sold without any
covenant or warranty whatsoever, express or implied.  The recitals in any such
deed of any matters or facts, including any facts bearing upon the regularity or
validity of any Lessor's Sale, shall be conclusive proof of their truthfulness. 
Any such deed shall be conclusive against all Persons as to the facts recited in
it.

                           (e)         Foreclosure Sales.

                           (i)          Single or Multiple.  If the Property
consists of more than one lot, parcel or item of property, Lessor may:

                           (A)       Designate the order in which the lots,
parcels and/or items shall be sold or disposed of or offered for sale or
disposition; and


                           (B)        Elect to dispose of the lots, parcels
and/or items through a single consolidated sale or disposition to be held or
made under the power of sale granted in Section 17.4(d), or in connection with
judicial proceedings, or by virtue of a judgment and decree of foreclosure and
sale; or through two or more such sales or dispositions; or in any other manner
the Lessor may deem to be in its best interests (any such sale or disposition, a
"Foreclosure Sale," any two or more, "Foreclosure Sales").

If the Lessor chooses to have more than one Foreclosure Sale, the Lessor at its
option may cause the Foreclosure Sales to be held simultaneously or
successively, on the same day, or on such different days and at such different
times and in such order as it may deem to be in its best interests.  No
Foreclosure Sale shall terminate or affect the security interests granted to the
Lessor in the Property by this Lease or any part of the Property which has not
been sold, until all of the Obligations have been paid in full.

                           (ii)         Credit Bids .  At any Foreclosure Sale,
any Person, including the Lessor or any Participant, may bid for and acquire the
Property or any part of it to the extent permitted by Applicable Law.  Instead
of paying cash for the Property, the Lessor may settle for the purchase price by
crediting the sales price of the Property against the Obligations in any order
and proportions as the Lessor in its sole discretion may choose.

                           (f)         Additional Rights and Remedies.

                           (i)          In addition to and without limitation of
the rights and remedies otherwise provided in this Section 17.4, Lessor or its
employees, acting by themselves or through a court-appointed receiver, may enter
upon, possess, manage, operate, dispose of and contract to dispose of the
Property or any part thereof; negotiate with governmental authorities with
respect to the Property's environmental compliance and remedial measures;
contract for goods and services, hire agents, employees and counsel, make
repairs, alterations and improvements to the Property necessary, in Lessor's
judgment, to protect or enhance the security hereof; to incur the risks and
obligations ordinarily incurred by owners of property (without any personal
obligation on the part of the receiver); and/or to take any and all other
actions which may be necessary or desirable to comply with Lessee's obligations
hereunder and under the Operative Documents.  All sums realized by the Lessor
under this Section 17.4(f)(i), less all costs and expenses incurred by it under
this Section 17.4(f)(i), including attorneys' fees, and less such sums as the
Lessor deems appropriate as a reserve to meet future expenses under this Section
17.4(f)(i), shall be applied to any Obligations secured hereby in such order as
the Lessor shall determine.  Neither application of said sums to said
indebtedness nor any other action taken by the Lessor under this Section
17.4(f)(i) shall cure or waive any Event of Default or notice of default
hereunder or nullify the effect of any such notice of default.  The Lessor, or
any employee or agent of the Lessor, or a receiver appointed by a court, may
take any action or proceeding hereunder without regard to (i) the adequacy of
the security for the indebtedness secured hereunder, (ii) the existence of a
declaration that the indebtedness secured hereby has been declared immediately
due and payable, or (iii) the filing of a notice of default;


                           (ii)         Lessor shall have the power and
authority to execute a written notice of such Event of Default and, at its
election, cause the Property to be sold to satisfy the Obligations secured
hereby.  The Lessor shall give and record such notice as the law then requires
as a condition precedent to a nonjudicial foreclosure sale.  When the minimum
period of time required by law after such notice has elapsed, the Lessor,
without notice to or demand upon Lessee except as otherwise required by law,
shall sell the Property at the time and place of sale fixed by it in the notice
of sale and in such order as it or the Lessor may determine, at public auction
to the highest bidder for cash in lawful money of the United States, payable at
time of sale (the Obligations hereby secured being the equivalent of cash for
purposes of said sale).  If the Property consists of several lots, parcels, or
items of property, the Lessor may: (i) designate the order in which such lots,
parcels, or items of property shall be offered for sale or sold, or (ii) elect
to sell such lots, parcels or items through a single sale, through two or more
successive sales, or in any other manner the Lessor deems in its best interest. 
The Lessee shall have no right to direct the order in which the Property is
sold.  The Lessor may postpone sale of all or any portion of the Property by
public announcement at such time and place of sale, and from time to time
thereafter may postpone such sale by public announcement at such time fixed by
the preceding postponement.  The Lessor shall deliver to the purchaser at such
sale a deed or other appropriate transfer instrument conveying the Property or
portion thereof so sold, but without any covenant or warranty, express or
implied.  The recitals in such deed of any matters of facts shall be conclusive
proof of the truthfulness thereof.  Any person, including the Lessor or the
Lessee may purchase at such sale.

             In connection with any sale or sales hereunder, the Lessor may
elect to treat any of the Property which consists of a right in action or which
is property that can be severed from the real property covered hereby or any
improvements thereon without causing structural damage thereto as if the same
were personal property or a fixture, as the case may be, and dispose of the same
in accordance with applicable law, separate and apart from the sale of real
property.  Any sale of any personal property or fixtures hereunder shall be
conducted in any manner permitted by the California Uniform Commercial Code.

             After deducting all costs, fees and expenses of the Lessor and of
this trust, including all costs of evidence of title and attorneys' fees in
connection with sale, the Lessor shall apply the proceeds of sale to payment of
all sums so expended under the terms hereof not then repaid; the payment of all
other sums then secured hereby; and the remainder, if any, to the person or
persons legally entitled thereto;


                           (iii)        Lessor shall have the power and
authority to resort to and realize upon the Property and any other security now
or hereafter held by the Lessor in such order and manner as the Lessor and the
Trustee may, in their sole discretion, determine; and resort to any or all such
security may be taken concurrently or successively and in one or several
consolidated or independent judicial actions or lawfully taken non-judicial
proceedings, or both.

             17.5     Remedies Cumulative.  The remedies herein provided shall
be cumulative and in addition to (and not in limitation of) any other remedies
available at law, equity or otherwise, including, without limitation, any
mortgage foreclosure remedies.

             17.6     The Lessee's Right to Cure.  Notwithstanding any provision
contained in the Lease or any other Operative Document, if a Event of Default
has occurred and is continuing, the Lessee shall have the right to cure such
Event of Default by (a) exercising its Purchase Option at any time prior to the
earlier of (i) the termination of the Lessee's possessory interest in the
Property, (ii) the thirty day period following the occurrence of a Lease Event
of Default and (iii) the entering into by the Lessor of a binding contract to
sell the Property, and (b) purchasing the Property in accordance with Section
20.1 at any time prior to such time as a foreclosure upon or sale of the
Property has been completed.

ARTICLE XVIII.

             18.1     The Lessor's Right to Cure the Lessee's Defaults.  The
Lessor, without waiving or releasing any obligation or Event of Default, may
(but shall be under no obligation to) remedy any Default or Event of Default
(other than a Limited Default or a Limited Event of Default) for the account and
at the sole cost and expense of the Lessee, including the failure by the Lessee
to maintain the insurance required by Article XIV (subject to the limitations
set forth in Section 24.1), and may, to the fullest extent permitted by law, and
notwithstanding any right of quiet enjoyment in favor of the Lessee, enter upon
the Property for such purpose and take all such action thereon as may be
necessary or appropriate therefor.  No such entry shall be deemed an eviction of
the Lessee.  All out-of-pocket costs and expenses so incurred (including fees
and expenses of counsel), together with interest thereon at the Overdue Rate
from the date on which such sums or expenses are paid by the Lessor, shall be
paid by the Lessee to the Lessor on demand (subject to the limitations set forth
in Section 24.1), as Supplemental Rent.

ARTICLE XIX.

             19.1     Provisions Relating to the Lessee's Termination of this
Lease or Exercise of Purchase Option or Obligation and Conveyance Upon
Remarketing and Conveyance Upon Certain Other Events.

                           (a)         In connection with any termination of
this Lease pursuant to the terms of Section 16.2 or 16.3 (if the Lessee is
obligated to purchase the Property), or in connection with the Lessee's exercise
of its Purchase Option or Expiration Date Purchase Obligation, upon the date on
which this Lease is to terminate or upon the Expiration Date, and upon tender by
the Lessee of the amounts set forth in Sections 16.2(b), 20.1, 20.2 or 20.3, as
applicable, the Lessor shall execute and deliver to the Lessee (or to the
Lessee's designee) at the Lessee's cost and expense an assignment or transfer
without recourse of the Lessor's right, title and interest in the Property
(which shall include a release, quitclaim and assignment of all of the Lessor's
right, title and interest in and to any Net Proceeds with respect to the
Property or such portion thereof not previously received by the Lessor), subject
to Permitted Exceptions (other than Lessor Liens and, so long as all amounts
required to be paid upon such termination or exercise have been paid and
discharged in full, free of all Liens created by the Operative Documents) and
any encumbrance caused by the fault, neglect or intention of the Lessee, in
recordable form and otherwise in conformity with local custom and free and clear
of any Lessor Liens.  The Improvements and the Equipment shall be conveyed to
the Lessee "AS IS" and in their then present condition of title and physical
condition free of any Lessor Liens and, so long as all amounts required to be
paid upon such termination or exercise have been paid and discharged in full,
free of all Liens created by the Operative Documents.

                           (b)        If the Lessee properly exercises the
Remarketing Option or is required to remarket the Property or return the
Property to the Lessor pursuant to Section 17.2(h), then the Lessee shall, on
the Expiration Date, transfer possession of the Property (or remaining portion
thereof) to the Lessor or the independent purchaser thereof, as the case may be,
by surrendering the same into the possession of the Lessor or such purchaser, as
the case may be, free and clear of all Liens other than Lessor Liens, in good
condition (as modified by Modifications permitted by this Lease), ordinary wear
and tear excepted, in compliance with Applicable Law, and in "broom-swept clean"
condition.  The Lessee shall cooperate reasonably with the Lessor and the
independent purchaser of the Property (or remaining portion thereof) in order to
facilitate the purchase by such purchaser of the Property (or remaining portion
thereof) which cooperation shall include the following, all of which the Lessee
shall do on or before the Expiration Date: providing all books and records
regarding the maintenance and ownership of the Property (or remaining portion
thereof) and all know–how, data and technical information relating thereto,
providing a current copy of all of the "as built" Plans and Specifications for
the Property, granting or assigning (to the extent assignable) all existing
licenses necessary for the operation and maintenance of the Property and
cooperating reasonably in seeking and obtaining all necessary Governmental
Action and complying with the provisions of Section 22.3 hereof.  The
obligations of the Lessee under this paragraph shall survive the expiration or
termination of this Lease. The reasonable, customary and documented costs and
expenses of the Lessee in complying with this Section 19.1(b) shall at the
request of the Lessee be paid or reimbursed from the gross proceeds of a sale of
the Property.

ARTICLE XX.

             20.1     Purchase Option. Without limitation of the Lessee's
purchase obligation pursuant to Sections 20.2 or 20.3, unless the Lessee shall
have given notice of its intention to exercise the Remarketing Option and the
Lessor shall have entered into a binding contract to sell the Property, the
Lessee shall have the option (exercisable by giving the Lessor irrevocable
written notice (each, a "Purchase Notice") of the Lessee's election to exercise
such option) to purchase, or to designate a third party to purchase, all of the
Property (the "Purchase Option"), on the date specified in such Purchase Notice,
which date shall be a Payment Date.  The purchase price in respect of the
Property (the "Purchase Option Price") shall be equal to the Asset Termination
Value plus in each case all other amounts owing in respect of Rent (including
Supplemental Rent) theretofore accruing (offsetting against such amount the
aggregate amount of the Cash Collateral, if any).  The Lessee shall deliver the
Purchase Notice to the Lessor not less than thirty (30) days prior to the
purchase date.  If the Lessee exercises its Purchase Option pursuant to this
Section 20.1 (the "Purchase Option"), the Lessor shall transfer to the Lessee
all of the Lessor's right, title and interest in and to all of the Property, as
of the date specified in the Purchase Notice upon receipt of the Purchase Option
Price and (without duplication) all Rent and all other amounts then due and
payable under this Lease and any other Operative Document, in accordance with
Section 19.1(a).

             20.2     Expiration Date Purchase Obligation. Unless (a) the Lessee
shall have properly exercised the Purchase Option pursuant to Section 20.1 and
purchased the Property pursuant thereto, (b) the Lessee shall have properly
exercised the Remarketing Option and shall have fulfilled all of the conditions
of clauses (a) through (j) and (m) of Section 22.1 hereof, or (c) the Lessee
shall have properly exercised the Renewal Option pursuant to Section 21.1 and
the terms and conditions of a Renewal Term shall have been agreed upon pursuant
to such Section, then, subject to the terms, conditions and provisions set forth
in this Section 20.2, and in accordance with the terms of Section 19.1(a), the
Lessee shall purchase from the Lessor, and the Lessor shall assign and convey to
the Lessee without recourse, on the Expiration Date of the Term (as such Term
may be renewed pursuant to Section 21.1) all of the Lessor's right, title and
interest in the Property for an amount equal to the Asset Termination Value (the
"Expiration Date Purchase Obligation"), offsetting against such amount the
aggregate amount of the Cash Collateral, if any.  The Lessee may designate, in a
notice given to the Lessor not less than ten (10) Business Days prior to the
closing of such purchase (time being of the essence), the transferee or
transferees to whom the conveyance shall be made (if other than to the Lessee),
in which case such conveyance shall (subject to the terms and conditions set
forth herein) be made to such designee; provided, however, that such designation
of a transferee or transferees shall not cause the Lessee to be released, fully
or partially, from any of its obligations under this Lease, including, without
limitation, the obligation to pay the Lessor an amount equal to the Asset
Termination Value that was not fully and finally paid by such designee on such
Expiration Date.

             20.3     Acceleration of Purchase Obligation.

                           (a)         The Lessee shall be obligated to purchase
for an amount equal to the Asset Termination Value the Lessor's interest in the
Property (notwithstanding any prior election to exercise its Purchase Option
pursuant to Section 20.1) (i) automatically and without notice upon the
occurrence and during the continuance of any Event of Default specified in
clause (f) or (g) of Section 17.1, and (ii) as provided for at Section 17.2(e)
immediately upon written demand of the Lessor upon the occurrence of any other
Event of Default (except as provided in Section 17.2(h).

                           (b)        The Lessee shall be obligated to purchase
for an amount equal to the Asset Termination Value (plus all other amounts
(without duplication) owing in respect of Rent (including Supplemental Rent)
theretofore accruing) (offsetting against such amount the aggregate amount of
the Cash Collateral, if any) immediately upon written demand of the Lessor the
Lessor's interest in the Property at any time during the Term when the Lessor
ceases to have title as contemplated by Section 12.1.

ARTICLE XXI.

             21.1     Renewal.

                           (a)         Subject to the conditions set forth
herein, the Lessee shall have the option (the "Renewal Option") by written
request (the "Renewal Request") to the Lessor and the Agent (which request the
Agent shall promptly forward to each Participant) and each Participant given not
later than 180 days prior to the Expiration Date then in effect, to renew the
Term for an additional period as specified in such Renewal Request, commencing
on the date following the Expiration Date then in effect. No later than the date
(the "Renewal Response Date") which is ninety (90) days after such request has
been delivered to each of the Lessor and the Agent, the Lessor will notify the
Lessee in writing (with a copy to Agent) whether or not it consents to such
Renewal Request (which consent may be granted or denied in its sole discretion
and may be conditioned on receipt of such financial information or other
documentation as may reasonably be specified by the Lessor including without
limitation a satisfactory appraisal of the Property), provided that if the
Lessor shall fail to notify the Lessee on or prior to the Renewal Response Date,
it shall be deemed to have denied such Renewal Request.  If the Lessor shall
have consented to the Renewal Request, the Renewal Term contemplated by such
request shall become effective as of the Expiration Date then in effect after
the Lessor has consented to such Renewal Request (each an "Extension Effective
Date"); provided that such renewal shall be subject to and conditioned upon the
following:

                           (A)       on both the Extension Effective Date and
the date of the Renewal Request, (i) no Default or Event of Default shall have
occurred and be continuing, and (ii) the Lessor and the Agent shall have
received a Responsible Officer's Certificate of the Lessee as to the matters set
forth in clause (i) above,

                           (B)        the Lessee shall not have exercised the
Remarketing Option, and

                           (C)        the Participants shall have agreed to
extend the Maturity Date contemporaneously therewith pursuant to Section 3.6 of
the Participation Agreement such that the Renewal Term will expire on the same
date as the extended Maturity Date.

                           (b)        As of any date of determination following
the Initial Expiration Date (in the event a Renewal Term is granted hereunder),
the Expiration Date shall be the date set forth in the then most recent
Extension Notice delivered by the Agent pursuant to Section 3.6 of the
Participation Agreement.

ARTICLE XXII.

             22.1     Option to Remarket.  Subject to the fulfillment of each of
the conditions set forth in this Section 22.1, the Lessee shall have the option
(the "Remarketing Option") to market for the Lessor and complete the sale of
all, but not less than all, of the Lessor's interest in the Property on the
Expiration Date for the Lessor.


                           The Lessee's effective exercise and consummation of
the Remarketing Option shall be subject to the due and timely fulfillment of
each of the following provisions as of the dates set forth below.

                           (a)         Not later than one hundred eighty (180)
days prior to the Expiration Date, the Lessee shall give to the Lessor written
notice of the Lessee's exercise of the Remarketing Option, which exercise shall
be irrevocable (except by delivery of a Purchase Notice and consummation of the
exercise of the Purchase Option prior to the earlier of (i) the Expiration Date
or (ii) the date on which the Lessor enters into a binding contract to sell the
Property pursuant to the exercise of the Remarketing Option).

                           (b)        The Lessee shall deliver to the Lessor an
Environmental Audit of the Property together with its notice of exercise of the
Remarketing Option.  Such Environmental Audit shall be prepared by an
environmental consultant selected by the Lessor in the Lessor's reasonable
discretion and shall contain conclusions reasonably satisfactory to the Lessor
as to the environmental status of the Property.  If such Environmental Audit
indicates any material exceptions reasonably requiring remedy or further
investigation, the Lessee shall have also delivered a Phase Two environmental
assessment by such environmental consultant prior to the Expiration Date showing
the completion of the remedying of such exceptions in compliance with
Environmental Laws. The reasonable, customary and documented costs and expenses
of the Lessee in complying with this Section 22.1(b) shall at the request of the
Lessee be paid or reimbursed from the gross proceeds of a sale of the Property.

                           (c)         On the date of the Lessee's notice to the
Lessor of the Lessee's exercise of the Remarketing Option, other than a notice
given pursuant to Section 17.2(h), no Event of Default or Default shall exist,
and thereafter, no uncured Event of Default or Default shall exist.

                           (d)        The Lessee shall have completed in all
material respects all Modifications, restoration and rebuilding of the Property
pursuant to Sections 11.1 and 15.1(e) (as the case may be) and shall have
fulfilled in all material respects all of the conditions and requirements in
connection therewith pursuant to said Sections, in each case by the date on
which the Lessor receives the Lessee's notice of the Lessee's exercise of the
Remarketing Option (time being of the essence), regardless of whether the same
shall be within the Lessee's control.  The Lessee shall have also paid the cost
of all Modifications commenced prior to the Expiration Date.  The Lessee shall
not have been excused pursuant to Section 13.1 from complying with any
Applicable Law that involved the extension of the ultimate imposition of such
Applicable Law beyond the last day of the Term.  Any Permitted Exceptions on the
Property that were contested by the Lessee shall have been removed.


                           (e)         During the Marketing Period, the Lessee
shall, as nonexclusive agent for the Lessor, use commercially reasonable efforts
to sell the Lessor's interest in the Property on or prior to the Expiration Date
(without diminishing the Lessee's obligation to consummate the sale on the
Expiration Date) and will attempt to obtain the highest purchase price therefor
and for not less than the Fair Market Sales Value.  The Lessee will be
responsible for hiring and compensating brokers and making the Property
available for inspection by prospective purchasers.  The Lessee shall promptly
upon request permit inspection of the Property and any maintenance records
relating to the Property by the Lessor, any Participant and any potential
purchasers, and shall otherwise do all things necessary to sell and deliver
possession of the Property to any purchaser. The reasonable, customary and
documented costs and expenses of the Lessee in complying with this Section
22.1(e) shall at the request of the Lessee be paid or reimbursed from the gross
proceeds of a sale of the Property.  The Lessee shall allow the Lessor and any
potential qualified purchaser reasonable access to the Property for the purpose
of inspecting the same.

                           (f)         The Lessee shall submit all bids to the
Lessor and the Agent, and the Lessor will have the right to review the same and
the right to submit any one or more bids.  Any bid shall be on an all-cash basis
unless the Lessor, the Agent and the Participants shall otherwise agree in their
sole discretion.  The Lessee shall use its best efforts to procure bids from one
or more bona fide prospective purchasers and shall deliver any such bids to the
Lessor and the Agent not less than ninety (90) days prior to the Expiration Date
a binding written unconditional (except as set forth below), irrevocable offer
by such purchaser or purchasers offering the highest bid to purchase the
Property. No such purchaser shall be the Lessee, or any Subsidiary or Affiliate
of the Lessee.  The written offer must specify the Expiration Date as the
closing date unless the Lessor, the Agent and the Participants shall otherwise
agree in their sole discretion.

                           (g)        In connection with any such sale of the
Property, the Lessee will provide to the purchaser all customary "seller's"
indemnities, representations and warranties regarding title, absence of Liens
(except Lessor Liens) and the condition of the Property, as well as such other
terms and conditions as may be negotiated between the Lessee and the purchaser. 
The Lessee shall have obtained all required governmental and regulatory consents
and approvals and shall have made all filings as required by Applicable Law in
order to carry out and complete the transfer of the Property. The reasonable,
customary and documented costs and expenses of the Lessee in complying with this
Section 22.1(g) shall at the request of the Lessee be paid or reimbursed from
the gross proceeds of a sale of the Property.  As to the Lessor, any such sale
shall be made on an "as is, with all faults" basis without representation or
warranty by the Lessor other than the absence of Lessor Liens and Liens created
by the Operative Documents.  Any agreement as to such sale shall be made subject
to the Lessor's rights hereunder.

                           (h)        All prorations, credits, costs and
expenses of the sale of the Property, whether incurred by the Lessor, the
Participants or the Lessee, including without limitation, the cost of all title
insurance, surveys, environmental reports, appraisals, transfer taxes, the
Lessor's, the Participants' and the Agent's reasonable attorneys' fees, the
Lessee's attorneys' fees, commissions, escrow fees, recording fees, and all
applicable documentary and other transfer taxes, shall be paid from the gross
sale proceeds.  Notwithstanding the foregoing, any such amounts to be paid to
the Lessee shall be so paid only to the extent such amounts are reasonable,
customary and documented and only to the extent requested by the Lessee.

                           (i)          The Lessee shall pay to the Agent on the
Expiration Date (or to such other Person as the Lessor shall notify the Lessee
in writing, or in the case of Supplemental Rent, to the Person entitled thereto)
an amount equal to the Residual Value Guarantee Amount (which shall be paid in
accordance with Section 3.22 of the Participation Agreement) plus (without
duplication) all Rent and all other amounts hereunder which have accrued or will
accrue prior to or as of the Expiration Date, in the type of funds specified in
Section 3.4 hereof.


                           (j)          If, within ninety (90) days prior to the
Expiration Date, it is determined (based upon the highest bid by a purchaser to
purchase the Property pursuant to paragraph (f) of this Section 22.1) that there
would, after giving effect to the proposed sale of the Property, be a Shortfall
Amount, the Lessee (i) shall cause to be delivered to the Lessor and the Agent
the End of Term Report required by Section 13.2 of the Participation Agreement
and (ii) shall on the Expiration Date pay to the Agent (or to such other person
as the Lessor shall notify the Lessee in writing), the amounts (not to exceed
the Shortfall Amount) required to be paid pursuant to Section 13.2 of the
Participation Agreement.

                           (k)         The purchase of the Property shall be
consummated on the Expiration Date following the payment by the Lessee pursuant
to paragraphs (i) and (j) above and contemporaneously with the Lessee's
surrender of the Property pursuant to Section 19.1(b) and the Net Sales Proceeds
of the sale of the Property shall be paid directly to the Agent; provided,
however, that if the sum of the Net Sales Proceeds from such sale of the
Property plus the Residual Value Guarantee Amount paid by Lessee pursuant to
paragraph (i) above exceeds the Asset Termination Value as of such date, then
the excess shall be paid to the Lessee on the Expiration Date.

                           (l)          The Lessee shall not be entitled to
exercise or consummate the Remarketing Option if a circumstance that would
permit the Lessor to require the Lessee to repurchase the Property under Section
16.3 exists and is continuing.

                           (m)        No subleases affecting the Property shall
be in effect on the Expiration Date.

             If one or more of the foregoing provisions shall not be fulfilled
as of the relevant date set forth above, then the Lessor shall declare by
written notice to the Lessee the Remarketing Option to be null and void (whether
or not it has been theretofore exercised by the Lessee) as to the Property, in
which event all of the Lessee's rights under this Section 22.1 shall immediately
terminate and the Lessee shall be obligated to vacate the Property on the
Expiration Date and comply with the obligations set forth in Section 22.3. 
Except as expressly set forth herein, the Lessee shall have no right, power or
authority to bind the Lessor in connection with any proposed sale of the
Property.

             If the Lessee has paid the Residual Value Guarantee Amount as
required herein and in Section 3.22 of the Participation Agreement, proceeds
from a sale of the Property pursuant to the Remarketing Option or, if not sold
as provided in this Section 22.1 from a sale of the Property occurring
thereafter shall be distributed as provided in Section 3.14 of the Participation
Agreement.

             22.2     Certain Obligations Continue.  During the Marketing
Period, the obligation of the Lessee to pay Rent (including the installment of
Basic Rent due on the fifth anniversary of the Closing Date or at the end of any
Renewal Term, as the case may be) shall continue undiminished until payment in
full to the Lessor, for deposit into an account with the Agent (or as otherwise
required pursuant to Section 3.22 of the Participation Agreement), of the Net
Sales Proceeds, the Residual Value Guarantee Amount, and (without duplication)
all other amounts due to the Lessor with respect to the Property under the
Operative Documents.  The Lessor shall have the right, but shall be under no
duty, to solicit bids, to inquire into the efforts of the Lessee to obtain bids
or otherwise to take action in connection with any such sale, other than as
expressly provided in this Article XXII.


             22.3     Support Obligations. In the event that (A) the Lessee does
not elect to purchase the Property on the Expiration Date, (B) this Lease is
terminated without a purchase of the Property by the Lessee as expressly
permitted herein, or (C) pursuant to the Lessor's exercise of remedies under
Article XVII, this Lease is terminated, the Lessee shall, upon the request of
the Lessor, exercise all commercially reasonable efforts to provide the Lessor
or other purchaser of the Property, effective on the Expiration Date or earlier
termination of this Lease, with (i) all permits, certificates of occupancy,
governmental licenses and authorizations necessary to use and operate the
Property for its intended purposes (to the extent such items are transferable),
(ii) such easements, licenses, rights-of-way and other rights and privileges in
the nature of an easement (as are reasonably necessary or desirable in
connection with the use, repair, access to or maintenance of the Property), and
(iii) any service agreements, contracts or subcontracts in existence at such
time relating to the use and operation of the Property, in each case to the
extent assignable.  All assignments, licenses, easements, agreements and other
deliveries required by clauses (i), (ii) and (iii) of this Section 22.3 shall be
in form satisfactory to the Lessor and shall, to the extent permissible pursuant
to the underlying assigned interest or Applicable Law, be fully assignable
(including both primary assignments and assignments given in the nature of
security) without payment of any fee, cost or other charge.

ARTICLE XXIII.

             23.1     Holding Over.  If the Lessee shall for any reason remain
in possession of the Property after the expiration or earlier termination of
this Lease (unless the Property is conveyed to the Lessee), such possession
shall be as a tenancy at sufferance during which time the Lessee shall continue
to pay Supplemental Rent that would be payable by the Lessee hereunder were the
Lease then in full force and effect and the Lessee shall continue to pay Basic
Rent at an annual rate equal to 110% of the average rate of Basic Rent payable
hereunder during the Term.  Such Basic Rent shall be payable from time to time
upon demand by the Lessor.  During any period of tenancy at sufferance, the
Lessee shall, subject to the second preceding sentence, be obligated to perform
and observe all of the terms, covenants and conditions of this Lease, but shall
have no rights hereunder other than the right, to the extent given by law to
tenants at sufferance, to continue its occupancy and use of the Property. 
Nothing contained in this Article XXIII shall constitute the consent, express or
implied, of the Lessor to the holding over of the Lessee after the expiration or
earlier termination of this Lease (unless the Property is conveyed to the
Lessee), and nothing contained herein shall be read or construed to relieve the
Lessee of its obligations to purchase or remarket the Property on the Expiration
Date pursuant to Article XX or Article XXII or as preventing the Lessor from
maintaining a suit for possession of the Property or exercising any other remedy
available to the Lessor at law or in equity or hereunder.

ARTICLE XXIV.

             24.1     Risk of Loss.  The Lessee assumes all risks of loss
arising from any Casualty or Condemnation which arises or occurs prior to the
Expiration Date or while the Lessee is in  possession of the Property and all 
liability for all personal injuries and deaths and damages to property suffered
by any Person or property on or in connection with the Property which arises or
occurs prior to the Expiration Date or while the Lessee is in possession of the
Property, except in each case to the extent any such loss or liability is
primarily caused by the gross negligence or willful misconduct of a Lessor
Party.

ARTICLE XXV.

             25.1     Subletting and Assignment. THE LESSEE MAY NOT ASSIGN THIS
LEASE OR ANY OF ITS RIGHTS OR OBLIGATIONS WITHOUT THE PRIOR WRITTEN CONSENT OF
LESSOR.  The Lessee may, without the consent of the Lessor, sublease the
Property or portion thereof to any Person, provided, that no such sublease
shall, in the opinion of the Lessor, materially adversely affect any of the
Lessor's interests, rights or remedies under the Lease or the Lessor's title to
the Property.  No assignment, sublease or other relinquishment of possession of
the Property shall in any way discharge or diminish any of the Lessee's
obligations to the Lessor hereunder and the Lessee shall remain directly and
primarily liable under this Lease as to the Property, or portion thereof, so
assigned or sublet.  Any sublease of the Property shall be made subject to and
subordinated to this Lease and to the rights of the Lessor hereunder, and shall
expressly provide for the surrender of the Property (or portion thereof) after
an Event of Default hereunder.  All such subleases shall expressly provide for
termination at or prior to the earlier of the applicable Expiration Date or
other date of termination of this Lease unless the Lessee shall have purchased
the Property pursuant to Article XX.  No assignee or sublessee shall use the
Property in a manner which is substantially different from the manner in which
the Property is used or intended for use by the Lessee or in any manner not
otherwise permitted under Section 8.2, without the prior written consent of the
Lessor.

ARTICLE XXVI.

             26.1     Estoppel Certificates.  At any time and from time to time
upon not less than twenty (20) days' prior request by the Lessor or the Lessee
(the "Requesting Party"), the other party (whichever party shall have received
such request, the "Certifying Party") shall furnish to the Requesting Party (but
not more than four times per year unless required to satisfy the requirements of
any sublessees and only to the extent that the required information has been
provided to the Certifying Party by the other party) a certificate signed by an
individual having the office of vice president or higher in the Certifying Party
certifying that this Lease is in full force and effect (or that this Lease is in
full force and effect as modified and setting forth the modifications); the
dates to which the Basic Rent and Supplemental Rent have been paid; to the best
knowledge of the signer of such certificate, whether or not the Requesting Party
is in default under any of its obligations hereunder (and, if so, the nature of
such alleged default); and such other matters under this Lease as the Requesting
Party may reasonably request.  Any such certificate furnished pursuant to this
Article XXVI may be relied upon by the Requesting Party, and any existing or
prospective mortgagee, purchaser or lender, and any accountant or auditor, of,
from or to the Requesting Party (or any Affiliate thereof).

ARTICLE XXVII.

             27.1     Right to Inspect.  During the Term, the Lessee shall upon
reasonable notice from the Lessor (except that no notice shall be required if a
Event of Default has occurred and is continuing), permit the Lessor, the Agent
and their respective authorized representatives to inspect the Property during
normal business hours, provided that such inspections shall not unreasonably
interfere with the Lessee's business operations at the Property, and provided
further that the Lessee may, if it so chooses, be present during such
inspections.

             27.2     No Waiver.  No failure by the Lessor or the Lessee to
insist upon the strict performance of any term hereof or to exercise any right,
power or remedy upon a default hereunder, and no acceptance of full or partial
payment of Rent during the continuance of any such default, shall constitute a
waiver of any such default or of any such term.  To the fullest extent permitted
by law, no waiver of any default shall affect or alter this Lease, and this
Lease shall continue in full force and effect with respect to any other then
existing or subsequent default.

ARTICLE XXVIII.

             28.1     Acceptance of Surrender.  No surrender to the Lessor of
this Lease or of all or any portion of the Property or of any part thereof or of
any interest therein shall be valid or effective unless agreed to and accepted
in writing by the Lessor and, prior to the payment or performance of all
obligations under the Participation Agreement and termination of the
Commitments, the Agent, and no act by the Lessor or the Agent or any
representative or agent of the Lessor or the Agent, other than a written
acceptance, shall constitute an acceptance of any such surrender.

ARTICLE XXIX.

             29.1     No Merger of Title.  There shall be no merger of this
Lease or of the leasehold estate created hereby by reason of the fact that the
same Person may acquire, own or hold, directly or indirectly, in whole or in
part, (a) this Lease or the leasehold estate created hereby or any interest in
this Lease or such leasehold estate, or (b) any estate of others in the Property
created by any sublease permitted under this Lease, except as may expressly be
stated in a written instrument duly executed and delivered by the appropriate
Person.

ARTICLE XXX.

             30.1     Notices.  All notices, demands, requests, consents,
approvals and other communications hereunder shall be in writing and delivered
(i) personally, (ii) by a nationally recognized overnight courier service, (iii)
by mail (by registered or certified mail, return receipt requested, postage
prepaid) or (iv) by facsimile, addressed to the respective parties, as follows:

If to the Lessee: Yahoo! Inc.
3420 Central Expressway
Santa Clara, California 95051
Attention:  Chief Financial Officer
Telephone:  (408) 731-3300
Facsimile:  (408) 731-3485     With a copy to: Yahoo! Inc.
3420 Central Expressway
Santa Clara, California 95051
Attention:  General Counsel
Telephone:  (408) 731-3300
Facsimile:  (408) 830-6208     If to the Lessor: Lease Plan North America, Inc.
135 South LaSalle Street, Suite 740
Chicago, Illinois  60603
Attention: Elizabeth M. Walker
Telephone:   (312) 904-2809
Facsimile:   (312) 904-6217     If to the Agent: ABN AMRO Bank N.V.
208 South LaSalle Street, Suite 1500
Chicago, Illinois  60604
Attention: Gregory R. Miller
Telephone:   (312) 992-5170
Facsimile:   (312) 992-5111     with a copy to: ABN AMRO Bank N.V.
101 California Street, Suite 4550
San Francisco, California  94111-5812
Attention: Jamie Dillon
Telephone:   (415) 984-3750
Facsimile:   (415) 362-3524

 

or such additional parties and/or other address as such party may hereafter
specify in writing in accordance with this Lease, and shall be effective upon
receipt or refusal thereof.

ARTICLE XXXI.

             31.1     Miscellaneous.  Anything contained in this Lease to the
contrary notwithstanding, all claims against and liabilities of the Lessee or
the Lessor arising from events commencing prior to the expiration or earlier
termination of this Lease shall survive such expiration or earlier termination. 
If any term or provision of this Lease or any application thereof shall be
declared invalid or unenforceable, the remainder of this Lease and any other
application of such term or provision shall not be affected thereby.  If any
right or option of the Lessee provided in this Lease, including any right or
option described in Articles XV, XVI, XX, XXI or XXII, would, in the absence of
the limitation imposed by this sentence, be invalid or unenforceable as being in
violation of the rule against perpetuities or any other rule of law relating to
the vesting of an interest in or the suspension of the power of alienation of
property, then such right or option shall be exercisable only during the period
which shall end twenty-one (21) years after the date of death of the last
survivor of the descendants of Franklin D. Roosevelt, the former president of
the United States, Henry Ford, the deceased automobile manufacturer, and John D.
Rockefeller, the founder of the Standard Oil Company, known to be alive on the
date of the execution, acknowledgment and delivery of this Lease.

             31.2     Amendments and Modifications.  Subject to the
requirements, restrictions and conditions set forth in the Participation
Agreement, neither this Lease, any Lease Supplement nor any provision hereof may
be amended, waived, discharged or terminated except by an instrument in writing
in recordable form signed by the Lessor and the Lessee.

             31.3     Successors and Assigns.  All the terms and provisions of
this Lease shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

             31.4     Headings and Table of Contents.  The headings and table of
contents in this Lease are for convenience of reference only and shall not limit
or otherwise affect the meaning hereof.

             31.5     Counterparts.  This Lease may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument.

             31.6     GOVERNING LAW.  THIS AGREEMENT SHALL IN ALL RESPECTS BE
GOVERNED BY THE LAW OF THE STATE OF CALIFORNIA (EXCLUDING ANY CONFLICT OF LAW OR
CHOICE OF LAW RULES WHICH MIGHT LEAD TO THE APPLICATION OF THE INTERNAL LAWS OF
ANY OTHER JURISDICTION) AS TO ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.

             31.7     Limitations on Recourse.  The parties hereto agree that
the Lessor shall have no personal liability whatsoever to the Lessee or its
respective successors and assigns for any claim based on or in respect of this
Lease or any of the other Operative Documents or arising in any way from the
transactions contemplated hereby or thereby; provided, however, that the Lessor
shall be liable in its individual capacity (a) for its own willful misconduct or
gross negligence (or negligence in the handling of funds), (b) for liabilities
that may result from the incorrectness of any representation or warranty
expressly made by it in Section 7.1 of the Participation Agreement or from the
failure of the Lessor to perform its covenants and agreements set forth in
Section 10.3 of the Participation Agreement, and (c) for any Taxes based on or
measured by any fees, commission or compensation received by it for acting as
the Lessor as contemplated by the Operative Documents.  It is understood and
agreed that, except as provided in the preceding proviso: (i) the Lessor shall
have no personal liability under any of the Operative Documents as a result of
acting pursuant to and consistent with any of the Operative Documents; (ii) all
obligations of the Lessor to the Lessee are solely nonrecourse obligations
except to the extent that it has received payment from others and are
enforceable solely against  the Lessor's interest in the Property; and (iii) all
such personal liability of the Lessor is expressly waived and released as a
condition of, and as consideration for, the execution and delivery of the
Operative Documents by the Lessor.


             31.8     Original Lease.  The single executed original of this
Lease marked "THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART" on the
signature page thereof and containing the receipt of the Agent therefor on or
following the signature page thereof shall be the Original Executed Counterpart
of this Lease (the "Original Executed Counterpart").  To the extent that this
Lease constitutes chattel paper, as such term is defined in the Uniform
Commercial Code as in effect in any applicable jurisdiction, no security
interest in this Lease may be created through the transfer or possession of any
counterpart other than the Original Executed Counterpart.

[signature page follows]

             IN WITNESS WHEREOF, the parties have caused this Lease to be duly
executed and delivered as of the date first above written.

LEASE PLAN NORTH AMERICA, INC., an Illinois corporation, as Lessor     By: /s/
David M. Shipley

--------------------------------------------------------------------------------

Name: David M. Shipley

--------------------------------------------------------------------------------

Title: Vice President

--------------------------------------------------------------------------------

  YAHOO! INC.,     a Delaware corporation     By: /s/ Susan L. Decker

--------------------------------------------------------------------------------

Name: Susan L. Decker

--------------------------------------------------------------------------------

Title: Senior Vice President, Financial and Administration and Chief Financial
Officer

--------------------------------------------------------------------------------

 

             THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART.

             Receipt of this original counterpart of the foregoing Lease is
hereby acknowledged as of March 16, 2001.

ABN AMRO BANK N.V., as Agent     By:     /s/ David M. Shipley

--------------------------------------------------------------------------------

Name:  David M. Shipley

--------------------------------------------------------------------------------

Title:    Vice President

--------------------------------------------------------------------------------

    By:  /s/  Elizabeth M. Walker

--------------------------------------------------------------------------------

Name:   Elizabeth M. Walker

--------------------------------------------------------------------------------

Title:    Vice President

--------------------------------------------------------------------------------

 

Recording requested by, and when   Recorded, please return to: McGuireWoods LLP
77 West Wacker Drive Chicago, Illinois  60601 Attn:  W. Kirk Grimm, Esq.       

 